UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2). x Definitive Proxy Statement. o Definitive Additional Materials. o Soliciting Material Pursuant to§240.14a-12. ATWOOD OCEANICS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transactions applies:N/A Aggregate number of securities to which transaction applies:N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid:None o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identifiy the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:N/A Form, Schedule or Registration Statement No.:N/A Filing Party:N/A Date Filed:N/A 15 HOUSTON, TEXAS 77084 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Houston, Texas January 14, 2011 To the Shareholders of ATWOOD OCEANICS, INC.: Notice is hereby given that, pursuant to the provisions of the Second Amended and Restated By-laws, as amended, of Atwood Oceanics, Inc., the Annual Meeting of the Shareholders of Atwood Oceanics, Inc. will be held at the principal executive offices of Atwood Oceanics, Inc., 15835 Park Ten Place Drive, in the City of Houston, Texas 77084, at 10:00 o'clock A.M., Houston Time, on Thursday, February 10, 2011, for the following purposes: 1. To elect seven (7) members of the Board of Directors for the term of office specified in the accompanying Proxy Statement. 2. To approve our Atwood Oceanics, Inc. Amended and Restated 2007 Long-Term Incentive Plan as described in the accompanying Proxy Statement. 3. To ratify the appointment of PricewaterhouseCoopers LLP as our independent auditors for fiscal year 2011. 4. To approve, by a shareholder non-binding advisory vote, the compensation paid by the Company to its named executive officers, commonly referred to as a “Say on Pay” proposal; 5. To establish, by a shareholder non-binding advisory vote, the frequency of submission to shareholders of advisory “Say on Pay” proposals; and 6. To transact such other business as may properly come before the meeting or any adjournments thereof. The Board of Directors of Atwood Oceanics, Inc. recommends a vote “FOR” each of Proposals 1 through 5.No other matters are expected to be considered at the Annual Meeting of Shareholders. Shareholders of record at the close of business on January 10, 2011 will be entitled to notice of and to vote at the Annual Meeting. Shareholders are cordially invited to attend the meeting in person. Shareholders may call our main offices at 281-749-7800 for directions to our principal executive offices in order to attend the meeting in person.Those who will not attend are requested to sign and promptly mail the enclosed proxy for which a stamped return envelope is provided. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIAL FOR THE SHAREHOLDER MEETING TO BE HELD ON FEBRUARY 10, 2011. A COPY OF THIS PROXY STATEMENT, THE FORM OF PROXY, AND THE ATWOOD OCEANICS, INC. 2, 2www.proxyvote.com. By Order of the Board of Directors /s/ Rodney L. Mallams Rodney L. Mallams, Secretary 1 ANNUAL MEETING OF SHAREHOLDERS ATWOOD OCEANICS, INC. PROXY STATEMENT January 14, 2011 SECURITY HOLDERS ENTITLED TO VOTE Holders of shares of common stock, par value $1.00 per share (“Common Stock”) of Atwood Oceanics, Inc., (hereinafter sometimes referred to as “Atwood”, “we”, “us”, “our” or the “Company”) of record at the close of business on January 10, 2011 will be entitled to vote at the Annual Meeting of Shareholders to be held February 10, 2011 at 10:00 o'clock A.M., Houston Time, at our principal executive offices, 15835 Park Ten Place Drive, Houston, Texas, 77084 and at any and all adjournments thereof. Shareholders who execute proxies retain the right to revoke them at any time before they are voted. A proxy, when executed and not so revoked, will be voted in accordance therewith. This proxy material is first being mailed to shareholders on or about January 14, 2011. PERSONS MAKING THE SOLICITATION This proxy is solicited on behalf of our Board of Directors of the Company (the “Board of Directors”).In addition to solicitation by mail, for which we will bear the cost, we may request banks, brokers and other custodians, nominees and fiduciaries who hold our Common Stock in street name to send proxy material to the beneficial owners of stock and to secure their voting instructions, if necessary.Further solicitation of proxies may be made by telephone, mail, facsimile, or oral communication with some of our shareholders, following the original solicitation. All such further solicitation will be made by our regular employees and we will bear the cost for such solicitation. VOTING SECURITIES At the close of business on January 10, 2011, the time which has been fixed by the Board of Directors as the record date for determination of shareholders entitled to notice of and to vote at the meeting, we had 64,648,599 shares of Common Stock outstanding. The holders of at least a majority of the shares of Common Stock issued and outstanding as of the record date and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at the Annual Meeting of Shareholders. The New York Stock Exchange (“NYSE”) permits brokers to vote their customers’ stock held in street name on routine matters when the brokers have not received voting instructions from their customers. The NYSE does not, however, allow brokers to vote their customers’ stock held in street name on non-routine matters unless they have received voting instructions from their customers.In such cases, the uninstructed shares for which the broker is unable to vote are called “broker non-votes”.All Proposals in this Proxy Statement other than Proposal 2 (ratification of the appointment of PricewaterhouseCoopers LLP as our independent auditor) are non-routine matters on which brokers are not allowed to vote unless they have received voting instructions from their customers.Abstentions and broker non-votes will be counted as present for purposes of determining a quorum. Election of Directors (Proposal 1).The election to the Board of Directors of the persons nominated in this Proxy Statement will require the vote of the holders of a plurality of the shares represented in person or by proxy at a meeting at which a quorum is present.Abstentions and broker non-votes will not affect the election outcome. 2 Approving Amended and Restated Plan (Proposal 2).The vote of the holders of a majority of the shares entitled to vote and represented in person or by proxy at a meeting at which a quorum is present is required to approve the proposed Atwood Oceanics, Inc. Amended and Restated 2007 Long-Term Incentive Plan.Abstentions will have the same effect as an “against” vote for this proposal, but broker non-votes will have no effect. Ratification of Auditor Appointment (Proposal 3). The vote of the holders of a majority of the shares entitled to vote and represented in person or by proxy at a meeting at which a quorum is present is required to ratify the selection of PricewaterhouseCoopers LLP as our independent auditors for fiscal year 2011 by the Audit Committee of our Board of Directors.Abstentions will have the same effect as an “against” vote for this proposal. Non-Binding Advisory “Say on Pay” Vote (Proposal 4).The vote of the holders of a majority of the shares entitled to vote and represented in person or by proxy at a meeting at which a quorum is present will constitute shareholder non-binding approval with respect to the compensation paid to our named executive officers. Abstentions will have the same effect as an “against” vote for this proposal, but broker non-votes will have no effect. Non-Binding Advisory Vote on Frequency of “Say on Pay” (Proposal 5).The vote of the holders of a plurality of the shares entitled to vote and represented in person or by proxy at a meeting at which a quorum is present will constitute shareholder non-binding approval with respect to the frequency of submission to shareholders of “Say on Pay” proposals.Abstentions and broker non-votes will not affect the outcome of this proposal. Other Business (Proposal 6). If any other matters come before the meeting that are not specifically set forth on the proxy card and in this Proxy Statement, such matters shall be decided by the vote of the holders of a majority of the shares represented in person or by proxy at the Annual Meeting, unless otherwise provided in our Amended and Restated Certificate of Formation, as amended, our Second Amended and Restated By-laws, as amended, or as otherwise required by law. Each share of Common Stock entitles its owner to one vote except with respect to the election of directors. With respect to the election of directors, each shareholder has the right to vote in person or by proxy the number of shares registered in his name for as many persons as there are directors to be elected, or to cumulate such votes and give one candidate as many votes as shall equal the number of directors to be elected multiplied by the number of his shares, or to distribute the votes so cumulated among as many candidates as he may desire.In the event of cumulative voting, the candidates for directors receiving the highest number of votes, up to the number of directors to be elected, shall be elected. If a shareholder desires to exercise his right to cumulate votes for directors, the laws of the State of Texas, the State in which we are incorporated, require the shareholder to give our Secretary written notice of such intention on or before the day preceding the meeting. Such notice should be sent to:Atwood Oceanics, Inc., P. O. Box 218350, Houston, Texas 77218, Attn: Rodney L. Mallams.If any shareholder gives such notice, all shareholders have the right to use cumulative voting at the meeting. The persons appointed by the enclosed form of proxy are not expected to exercise the right to cumulate votes for election of the directors named elsewhere in this Proxy Statement, although such persons shall have discretionary authority to do so. 3 PRINCIPAL SHAREHOLDERS The following table reflects certain information known to us concerning persons beneficially owning more than 5% of our outstanding Common Stock as of close of business on September 30, 2010based on information (other than with respect to Helmerich & Payne International Drilling Co. (“H&PIDC”))provided by a third party service provider in reports prepared for us.Information regarding H&PIDC was provided to us by H&PIDC. Unless otherwise noted, each shareholder listed below has sole voting and disposition power with respect to the shares listed. Name and Address Shares of Common Stock Beneficially Owned Percent of Class H&PIDC (1) 12.38% 1437 South Boulder Avenue Tulsa, Oklahoma 74119 Columbia Wanger Asset Management, L.P. (2) 10.81% 227 West Monroe Street, Suite 3000 Chicago, IL60606 1. Mr. Helmerich, one of our current directors and a director nominee, is President, Chief Executive Officer and a director of Helmerich & Payne, Inc. (“H&P”).H&P owns 100% of H&PIDC.H&PIDC currently owns of record and beneficially 8,000,000 shares of our Common Stock.Mr. Helmerich has disclaimed beneficial ownership of the Common Stock owned by H&PIDC. Mr. Dotson, one of our current directors and a director nominee, served as Vice President Drilling of H&P and President of H&PIDC until his retirement in 2006. 2. The information set forth above concerning shares of Common Stock beneficially owned by Columbia Wanger Asset Management, L.P. (“Columbia”) was obtained from (i) a reportprepared by a third party service provider for us and (ii) the Schedule 13G dated February 9, 2010 filed with the Securities and Exchange Commission ("SEC") by Columbia.Based on that Schedule 13G, Columbia had sole voting power with respect to 6,800,500 shares and sole dispositive power with respect to 7,061,150 shares of our Common Stock.We do not have any information with respect to the 77,150 shares of our Common Stock disposed by Columbia subsequent to the filing of the Schedule 13G on February 9, 2010.The information set forth above includes the shares of our Common Stock held by Columbia Acorn Trust, a Massachusetts business trust to which Columbia is an advisor. APPROVAL OF RELATED PERSON TRANSACTIONS In accordance with the directive of the Board of Directors, our Audit Committee is responsible for reviewing and approving the terms and conditions of all proposed transactions between us, any of our officers or directors, or relatives or affiliates of any such officers or directors, to ensure that such “related-party” transactions are fair and are in our overall best interest.No transactions requiring approval occurred in fiscal year 2010. COMMON STOCK OWNED BY DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the amount of Common Stock beneficially owned as of the close of business on December 31, 2010, by each of our directors and director nominees, by each of our named executive officers, and by all of our directors and executive officers as a group, whether or not such individuals served in such capacities at December 31, 2010. Unless otherwise indicated below, each of the named persons and members of the group has sole voting and investment power with respect to the shares shown. 4 Name of Director, Director Nominee Named Executive Officer or Group Shares of Common Stock Beneficially Owned Percent of Class Deborah A. Beck 35,616 (2) Robert W. Burgess 54,076 (3) George S. Dotson 78,816 (3) Jack E. Golden Hans Helmerich 44,076 (4) (5) James R. Montague Robert J. Saltiel John R. Irwin Mark L. Mey James M. Holland 170,143 (7) Glen P. Kelley 129,435 (8) Alan Quintero 21,664 (9) Ronnie L. Hall 3,426 (10) All directors, director nominees, and executive officers as a group (16 persons) 1,077,822 (11) 1.67% Less than 1%. Includes 24,000 shares which may be acquired upon exercise of options. Includes 32,000 shares which may be acquired upon the exercise of options. Includes 40,000 shares which may be acquired upon the exercise of options. See Note (2) on page 3 under “Principal Shareholders” for more information. Includes 369,085 shares which may be acquired upon the exercise of options.Mr. Irwin retired as President and Chief Executive Officer of the Company in December 2009 and his employment with the Company terminated in July 2010. Includes 125,482 shares which may be acquired upon the exercise of options.Mr. Holland retired as Senior Vice President and Chief Financial Officer of the Company in August 2010 and his employment with the Company terminated in December 2010. Includes 100,463 shares which may be acquired upon the exercise of options. Includes 3,664 shares which may be acquired upon the exercise of options.Mr. Quintero’s employment with the Company terminated in November 2010. Includes 3,426 shares which may be acquired upon the exercise of options.Mr. Hall’s employment with the Company terminated in December 2010. Includes 780,181 shares which may be acquired upon the exercise of options. EXECUTIVE OFFICERS The persons indicated below are our executive officers. The office held, date of first election to that office and the age of each officer as of the close of business on January 4, 2011, are indicated opposite his name. Name Offices Held Date of First Election Age Robert J. Saltiel President and Chief Executive Officer December 2009 47 Mark L. Mey Senior Vice President and Chief Financial Officer August 2010 47 Glen P. Kelley Senior Vice President Marketing and Business Development - December 2004 62 Barry M. Smith Vice President Technical Services June 2008 51 Michael A. Campbell Vice President Controller - January 2009 41 5 No family relationship exists between any of the above executive officers or the nominated directors listed below. All of our executive officers serve at the pleasure of the Board of Directors and may be removed at any time with or without cause.Mr. Saltiel has served as an executive officer since December 2009.Mr. Mey joined the Company and became an executive officer in August 2010.Mr. Kelley has served as an executive officer during the past five (5) years.Mr. Smith has served as an executive officer since June 2008.Mr. Campbell has served as an executive officer since January 2009. Mr. Saltiel joined us as President and Chief Executive Officer in December 2009.Prior to his appointment with the Company, Mr. Saltiel was Executive Vice President and Chief Operating Officer for Transocean Ltd., and from 2003 served in other positions at Transocean Ltd., including Executive Vice President, Performance and Senior Vice President of the company’s then North and South America Unit, which covered the U.S. Gulf of Mexico, Canada, Trinidad and Brazil. Mr. Mey joined us as Senior Vice President and Chief Financial Officer in August 2010.Prior to his appointment with the Company, Mr. Mey was Senior Vice President, Chief Financial Officer and Director of Scorpion Offshore Ltd. since 2005.He was Vice President and Treasurer for Noble Corporation from 2000 to 2005 and previously held other positions at Noble Corporation beginning in 1994, including Director, Internal Audit and Treasurer and Internal Audit Manager. Mr. Kelley rejoined us in January 1983 as Manager of Operations Administration. He was elected Vice President – Contracts and Administration in October 1988 and Senior Vice President – Marketing and Administration in December 2004. Mr. Kelley was designated as Senior Vice President – Marketing and Business Development effective March 2010. Mr. Smith joined us in March 2006 as Manager of Maintenance.He was promoted in January 2008 to General Manager of Technical Services.He was elected as Vice President – Technical Services in June 2008.Prior to joining the Company, Mr. Smith worked 20 years at Transocean of which the last 10 years he served as Corporate Maintenance Manager. Mr. Campbell joined us in March 2001 as our Controller.He was promoted in January 2006 to General Manager of Financial Services.He was elected as Vice President – Controller in January 2009. ITEM 1 - ELECTION OF DIRECTORS At our Annual Meeting of Shareholders, seven (7) directors are to be elected for terms of one year each. All seven (7) director nominees are currently serving as directors and are standing for re-election. The persons named in the enclosed form of proxy (Mark L. Mey and Glen P. Kelley) have advised that they will vote all shares represented by proxies for the election of the seven (7) nominees for director listed below, unless authority to so vote is withheld by the shareholder granting the proxy. Such persons will have the discretion to cumulate the votes of the shares represented by proxy, although the exercise of such discretion is not expected. If any of the nominees listed below becomes unavailable for any reason, the shares represented by the proxies will be voted for the election of such person, if any, as may be designated by the Board of Directors. 6 Nominees Present Position with the Company Served as a Director Continuously Since Term to Extend to Age Deborah A. Beck Director February 2003 February 2012 63 Robert W. Burgess Director September 1990 February 2012 69 George S. Dotson Director February 1988 February 2012 70 Jack E. Golden Director September 2009 February 2012 62 Hans Helmerich Director February 1989 February 2012 52 James R. Montague Director June 2006 February 2012 63 Robert J. Saltiel Director, President and Chief Executive Officer February 2010 February 2012 47 Until her retirement in 2006, Ms. Beck was employed by the Northwestern Mutual Life Insurance Company for over five (5) years where she served in various executive capacities including Executive Vice President Planning and Technology, Senior Vice President-Insurance Operations, Vice President – New Business, and Vice-President of Policy Benefits.Northwestern Mutual is a leading direct provider of individual life insurance and offers insurance products, investment products and advisory services. Until his retirement in 1999, Mr. Burgess served for over five (5) years as Chief Financial Officer (Senior Vice President) for CIGNA Investment Division, CIGNA Companies. CIGNA is a diversified financial services company with major businesses in insurance, health care, pensions and investments. Until his retirement in 2006, Mr. Dotson served for over five (5) years as Vice President Drilling of H&P and President of H&PIDC.H&P is an energy-oriented company engaged in contract drilling which is the parent of H&PIDC. Until his retirement in 2005, Mr. Golden was employed by British Petroleum (“BP”) from 1982 through 2005, where he served in various executive capacities including Group Vice President.As Group Vice President, he directed significant portions of BP’s global exploration and production operations.He is currently managing partner of Edgewater Energy LLC and Edgewater Energy Partners LLC and is also a director of Cobalt International, an exploration and production company. Currently, and at all times during the previous five (5) years, Mr. Helmerich has served as the President and Chief Executive Officer, as well as a director, of H&P. 7 Mr. Montague has been retired at all times during the previous five (5) years. From December 2001 to October 2002, Mr. Montague served as President of Encana Gulf of Mexico, Inc., a subsidiary of Encana Corporation, which is involved in oil and gas exploration and production. From 1996 to June 2001, he served as President of two subsidiaries of International Paper Company, IP Petroleum Company, an exploration and production oil and gas company, and GCO Minerals Company, a company that manages International Paper Company's mineral holdings.Mr. Montague is a director of Penn Virginia Resource Partners (NYSE:PVR), Magellan Midstream Partners (NYSE:MMP), and the non-executive Chairman of the Board of Davis Petroleum Company, a private company. Prior to joining us in December 2009, Mr. Saltiel was Executive Vice President and Chief Operating Officer for Transocean Ltd., and from 2003 served in other positions at Transocean Ltd., including Executive Vice President, Performance and Senior Vice President of the company’s then North and South America Unit, which covered the U.S. Gulf of Mexico, Canada, Trinidad and Brazil. Corporate Governance We believe that we have had good corporate governance practices, including written corporate governance guidelines, committee charters and a code of business conduct and ethics for employees.The Board holds separate meetings of the non−management directors.We have instituted mandatory sign-off and training for employees on our Employee Code of Conduct and other relevant compliance topics.The Nominating and Corporate Governance Committee of the Board of Directors has continued to evaluate the Company's and the Board of Directors' governance practices and formally reviews all committee charters along with recommendations from the various committees of the Board of Directors at least annually.The Nominating and Corporate Governance Committee of the Board of Directors further receives updates at each meeting regarding new developments in the corporate governance arena. Our committee charters also require, among other things, that the committees and the Board of Directors annually evaluate their own performance.Our current governance documents may be found on our website at www.atwd.com under "Investor Information—Legal, Corporate Governance."Information contained on our website is not part of this proxy statement. We will continue to monitor our governance practices in order to maintain our high standards. Board Leadership The Board of Directors has chosen not to combine the positions of Chief Executive Officer and Chairman of the Board, and currently, the Company does not have a designated Chairman of the Board.Instead, Hans Helmerich, our Lead Independent Director, presides over the Board of Directors as it provides advice to and independent oversight of management, allowing our Chief Executive Officer to focus on our day-to-day business.The Board of Directors believes that having separate positions and having a Lead Independent Director in lieu of a Chairman of the Board is the appropriate leadership structure for us at this time and demonstrates our commitment to good corporate governance. Risk Management Our Board of Directors has oversight responsibility of the processes established to report and monitor material risks applicable to us.Our Audit Committee assists our Board of Directors in oversight of the integrity of the Company’s financial statements, our compliance with standards of business ethics and legal and regulatory requirements and various matters relating to our publicly available financial information and our internal and independent auditors. Certain risks associated with the performance of our executive management fall within the authority of our Nominating and Corporate Governance Committee, which is responsible for evaluating potential conflicts of interest and independence of directors and Board of Directors candidates, monitoring and developing corporate governance principles and overseeing the process by which our Board of Directors, our Chief Executive Officer and our executive management are evaluated. Risks associated with retaining executive management fall within the scope of the authority of our Compensation and Human Resources Committee (the “Compensation Committee”), which assists our Board of Directors in reviewing and administering compensation, benefits, incentive and equity−based compensation plans.To assist in satisfying these responsibilities, the Compensation Committee has retained its own compensation consultant and meets regularly with management to understand the financial, human resources and shareholder implications of compensation decisions being made. Responsibility for risk oversight that does not fall within the scope of authority of our three standing Board of Directors committees but rather rests with our entire Board of Directors. Our Board of Directors also has the responsibility for monitoring and assessing any potential material risks identified by its committees, or otherwise ensuring management is monitoring and assessing, and, to the extent appropriate, mitigating such risks. Risks falling within this area include, but are not limited to, general business and industry risks, operating risks, financial risks and compliance risks. 8 The Board of Directors has delegated to management the responsibility to manage risk and bring to the attention of the Board of Directors the most material risks to our Company.We have not assigned the responsibility for all risk management to a single risk management officer within our executive management. We rely on a management committee to administer an enterprise risk management (“ERM”) program that is designed to ensure that the most significant risks to the Company, on a consolidated basis, are being managed and monitored appropriately.Our internal audit department performs an annual enterprise risk assessment (“ERA”). The ERA is designed to take a portfolio view of risk and to identify potential events that may affect the Company.Identified risks are then individually rated as to magnitude and likelihood of occurrence, and management discusses what mitigation efforts are in place.The ERM program assesses top risks from the ERA, identifies other operational, commercial, macroeconomic and geopolitical risks facing the Company, monitors key indicators to assess the effectiveness of the Company's risk management activities, and manages risks to be within the Company’s risk profile.Meetings are held on at least a quarterly basis to discuss risk mitigation efforts and manage identified risks.The management team present in the risk management meetings consists of the same personnel charged with evaluating the Company’s disclosure controls each quarter and is facilitated by our internal audit department head.The ERM results are reported to the Board of Directors each quarter to assist in its oversight of risk management. Our Board of Directors monitors ERM and other risk management information provided to it and provides feedback to management from time to time that may be used to better align risk management practices and systems with the risk philosophy and risk tolerances of our Board of Directors. Process for Communication by Interested Parties with the Board of Directors The Board of Directors has established a process whereby interested parties may communicate with the Board of Directors and/or with any individual director. Interested parties, including shareholders, may send communications in writing, addressed to the Board of Directors or an individual director, c/o the Secretary, Atwood Oceanics, Inc., 15835 Park Ten Place Drive, Houston, Texas 77084.The Secretary will forward these communications as appropriate to the addressee depending on the facts and circumstances outlined in the communication. The Board of Directors has directed the Secretary not to forward certain items such as spam, junk mailings, product inquiries, resumes and other forms of job inquiries, surveys and business solicitations. Additionally, the Board of Directors has advised the Secretary not to forward material that is illegal or threatening, but to make the Board of Directors aware of such material which it may request be forwarded, retained or destroyed at the Board of Directors’ discretion.The interested party may alternatively submit such communications through the MySafeWorkplace system.The MySafeWorkplace system can be contacted via telephone at 1-800-461-9330 or on the internet at www.MySafeWorkplace.com.The interested party should click “Go” on “Make A Report”, choose Atwood Oceanics Management LP as the organization, and then select “Communicate with Non-Management Directors” as the “Incident Type”.The communication process is also further detailed on our website, www.atwd.com, along with other of our corporate governance guidelines, and is available in print to any shareholder who requests it. 9 Director Independence Our Board of Directors has determined that all six of the current non-management directors of the Company qualify as “independent” directors under the NYSE corporate governance rules and that each member of the Audit Committee qualifies as “independent” under Rule 10A-3 of the United States Securities Exchange Act of 1934 (the “Exchange Act”).Each of the six non-management directors of the Company are also “non-employee directors” as defined under Exchange Act Rule 16b-3 and “outside directors” as defined in section 162(m) of the Internal Revenue Code of 1986 (as amended, the “Code”).Therefore, our President and Chief Executive Officer, Robert J. Saltiel, is not an independent director and our current independent directors are Deborah A. Beck, Robert W. Burgess, George S. Dotson, Jack E. Golden, Hans Helmerich and James R. Montague.The Board of Directors has not established additional internal independence requirements beyond those necessary to be independent under the NYSE corporate governance rules or to qualify as a nonemployee director under Exchange Act Rule 16b-3 or as an outside director under section 162(m) of the Code. Board of Director Meetings and Committees We have standing Audit, Compensation, Executive, and Nominating & Corporate Governance Committees.The following chart shows the current committee membership and positions of each director: Director Audit Committee Compensationand Human Resources Committee Executive Committee Nominating & Corporate Governance Committee Deborah A. Beck X X X Robert W. Burgess X (Chairperson & Financial Expert) X X George S. Dotson X X (Chairperson) X X Jack E. Golden X X X Hans Helmerich X X (Chairperson) James R. Montague X X X Robert J. Saltiel X The Audit Committee members are Ms. Beck and Messrs. Burgess, Dotson, Golden and Montague.The Board of Directors has determined that Mr. Burgess is our “Audit Committee Financial Expert” as that term is defined under the applicable federal securities laws and regulations.The Audit Committee functions to review, in general terms, the Company’s accounting policies and audit procedures, and to supervise internal accounting controls.The Audit Committee held eight (8) meetings during fiscal year 2010, of which four (4) were telephone conferences.Our Board of Directors has adopted a written charter for the Audit Committee, a copy of which is accessible on our website, www.atwd.com, and available in print to any shareholder who requests it. 10 The Compensation Committee members, Ms. Beck, Messrs. Burgess, Dotson, Golden and Montague, are responsible for administration of our stock incentive plans, and for review and recommendation to the full Board of Directors of all compensation for our directors and employees.During fiscal year 2010, there were six (6) meetings of the Compensation Committee, of which two (2) were telephone conferences.Our Board of Directors has adopted a written charter for the Compensation Committee which is accessible on our website, www.atwd.com and available in print to any shareholder who requests it. Pursuant to the charter, the Compensation Committee may delegate its authority to a subcommittee or subcommittees, provided that the subcommittee is composed entirely of independent directors and has a published charter. The Executive Committee currently composed of Messrs. Dotson, Helmerich and Saltiel, communicated as required, normally at least monthly, generally by telephone conference, for review of major decisions and to act as delegated by the Board of Directors.Our Board of Directors has adopted a written charter for the Executive Committee which is accessible on our website, www.atwd.com and available in print to any shareholder who requests it. The Nominating & Corporate Governance Committee, composed of Ms. Beck and Messrs. Burgess, Dotson, Golden, Helmerich, and Montague, assists the Board of Directors regarding the appropriate size and composition of the Board of Directors, as well as to monitor and make recommendations regarding the Board of Directors’ performance.The Nominating & Corporate Governance Committee held one (1) meeting during fiscal year 2010.The Nominating & Corporate Governance Committee will consider all director nominees recommended to it, including those recommended by third parties, and shareholders.Such nominations should be directed to any member of the Nominating & Corporate Governance Committee.The Nominating & Corporate GovernanceCommitte has no formal diversity policy, but thoughtfully considers the unique qualifications andskills of any candidate or nominee for the Board of Directors. A specific process for communication between shareholders and the Nominating & Corporate Governance Committee is accessible on our website, www.atwd.com, under “Investor Information” – “Legal” – “Corporate Governance” – “Contact the Atwood Oceanics, Inc. Board of Directors”.The Nominating & Corporate Governance Committee will evaluate all nominees, for the following: § personal qualities such as leadership, statesmanship and responsiveness; § general management qualities such as a global perspective on our business, short term results, strategic thinking and planning, knowledge of our business and preparedness; § financial expertise such as value creation, capital planning, and communications with the financial investment communities; and § qualities relating to the use of human resources such as developing management talent and creating an effective organization. Our Board of Directors has adopted a written charter for the Nominating & Corporate Governance Committee which is accessible on our website, www.atwd.com and available in print to any shareholder who requests it. The charters for each of the Audit Committee, the Compensation Committee, and the Nominating & Corporate Governance Committee state that each member must be independent as required by the New York Stock Exchange Listing Standards and as determined by the Board of Directors in its business judgment.No member of the Audit Committee, the Compensation Committee or the Nominating & Corporate Governance Committee shall have a relationship to the Company that may interfere with the exercise of his or her independent judgment and all members of such committees shall be non-employee directors.The Board of Directors has made a determination that each member of the Audit Committee, Compensation Committee and the Nominating & Corporate Governance Committee is independent and meets the requirements of the charter for the Committee(s) on which he or she serves.The Board of Directors specifically considered the relationship of H&P and H&PIDC to the Company and determined that they are not our affiliates.Based on that fact and other considerations, Mr. Helmerich is also not our affiliate.Prior to his retirement from H&P and H&PIDC, the Board of Directors determined that Mr. Dotson was not our affiliate and after his retirement, the Board of Directors determined that Mr. Dotson continues not to be our affiliate. 11 Four (4) meetings of the Board of Directors as a whole were held during fiscal year 2010, of which all were regularly scheduled meetings.Each director attended, during the time of his or her membership, at least 75% of Board of Director and Committee meetings to which he or she was assigned.Additionally, the non-management members of the Board of Directors held four (4) meetings, of which all were in person. Mr. Helmerich presided over the meetings of the non-management members of the Board of Directors as our “Lead Independent Director”.The Company does not have a policy with regard to Board of Directors’ attendance at the Annual Meeting of Shareholders.Last year, one member of the Board of Directors, Mr. Saltiel, attended the Annual Meeting of Shareholders held on February 11, 2010. Code of Ethics Included in our corporate governance guidelines detailed on our website, www.atwd.com, and available in print to any shareholder who requests it, is the Code of Business Conduct and Ethics we have adopted which includes a Code of Ethics applicable to our Chief Executive Officer and our Chief Financial Officer, currently Mr. Saltiel and Mr. Mey, respectively.We intend to satisfy the disclosure requirement regarding any changes in our Code of Ethics we have adopted and/or any waiver therefrom by posting such information on our website or by filing a Form 8-K for such event. Required Vote for Election of Directors Election as directors of the persons nominated in this Proxy Statement will require the vote of the holders of a plurality of the shares of Common Stock present or represented by proxy and entitled to vote at a meeting at which a quorum is present. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ELECTION AS DIRECTORS OF THE PERSONS NOMINATED HEREIN. ITEM 2 - PROPOSAL TO ADOPT OUR ATWOOD OCEANICS, INC. AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN General On January 10, 2011, our Board of Directors adopted, subject to approval of our shareholders, the Atwood Oceanics, Inc. Amended and Restated 2007 Long-Term Incentive Plan which amends and restates in its entirety the Atwood Oceanics, Inc. 2007 Long-Term Incentive Plan, as previously amended.The Atwood Oceanics, Inc. 2007 Long-Term Incentive Plan, as previously amended, is referred to herein as the “Original Plan.”The Atwood Oceanics, Inc. Amended and Restated 2001 Stock Incentive Plan is referred to herein as the “Amended Plan.”The Original Plan became effective December 7, 2006, pursuant to subsequent shareholder approval and will continue for a period of ten years thereafter.The Amended Plan will be effective February 10, 2011, if approved by the shareholders.Awards may be made under the Amended Plan through the original effective date of the Original Plan. The principal features of the Amended Plan are summarized below.The summary does not purport to be a complete statement of the Amended Plan and is qualified in its entirety by reference to the Amended Plan, a copy of which is attached as Appendix A to this Proxy Statement.Defined terms not defined herein have the meaning set forth in the Amended Plan. 12 Purpose of the Amended Plan The Original Plan is designed to create incentives to motivate participants to put forth maximum effort toward our success and growth and to enable us to attract and retain experienced individuals who, by their position, ability and diligence, are able to make important contributions to our success.Participants include our non-employee directors, our officers and employees, as well as those of our subsidiaries and affiliates.There are currently approximately 615 eligible employees and non-employee directors, of which approximately 114 are participating in the Original Plan.The Amended Plan would make no changes to the design and purpose of the Original Plan and would make no changes to potential participants or those currently participating in the Original Plan. The amendments included in the Amended Plan make the following changes: 1. For clarity, and in accordance with the terms of the Original Plan, the number of shares available for awards is adjusted to account for a previous stock split in the form of 100% stock dividend which occurred after the original effective date of the Original Plan. 2. The definition of Committee is updated to reflect its current title. 3. Qualification for retirement is increased from 62 years of age to 65 years of age. 4. Further language is added with regard to awards intended to qualify under the performance-based compensation rules of section 162(m) of the Code, including with regard to acceleration of vesting upon retirement of awards intended to qualify under the performance-based compensation rules of Section 162(m) of the Code. 5. Language allowing for issuance of uncertificated securities is added to conform to our Second Amended and Restated By-Laws, as amended. 6. The language which provided that stock appreciation rights (“SARs”) may be conditioned on achievement of performance measures has been deleted. 7. Language is added to clarify that awards are subject to applicable laws and regulations as well as Company policies relating to clawback or other recording in effect from time to time. 8. A provision is added to allow awards under other plans or programs to be settled in the form of Common Stock issued under the Amended Plan, provided that such awards are treated for all purposes as the same type of award under the Amended Plan. 9. Performance criteria have been updated to add growth measures relating to the fleet given the Company’s new construction program. The third, fourth, sixth, and ninth changes above are the only substantive changes.The third and fourth changes are discussed further under “Termination of Employment; Termination of Service.”The fourth change is also reflected in “Administration.”The sixth change is intended to better conform the provisions relating to SARs to common practice and conditions of issuance and is reflected in “Stock Appreciation Rights.”The ninth change is to update performance criteria to reflect current Company activities and is also discussed in “Administration.”All other changes are administrative or technical in nature.The purpose of restating the Original Plan to include both the above amendments and its current amendment is for ease of reference. 13 Shares Available At the original effective date of the Original Plan and subject to the limitations set forth in the Original Plan, there were a total of 2,000,000 shares of Common Stock available for awards to be made under the Original Plan.Subsequent to the effective date of the Original Plan, there was a stock split in the form of a 100% stock dividend.Accounting for the shares of Common Stock issued prior to the stock split, for the stock split itself, and shares issued since, at December 31, 2010, 1,764,117 shares of Common Stock remain available for awards to be made under the Original Plan, which is approximately 2.73% of our outstanding Common Stock as of January 10, 2011, (the record date for shareholders entitled to vote on this proposal), subject to adjustment in the event of a future stock dividend, stock split, merger, consolidation, recapitalization, reclassification, spin off, combination of shares or other similar events.)The Amended Plan makes no change to the number of shares available for issuance other than to reflect the stock split which occurred after the effective date of the Original Plan in accordance with terms of the Original Plan.The Amended Plan provides that shares of Common Stock may be issued on an uncertificated basis in conformity with our Second Amended and Restated By-Laws, as amended. Under the Original Plan, the Compensation Committee may award restricted stock awards, stock options, SARs, or performance units.Any shares of Common Stock granted as restricted stock awards or as SARs or performance units settled in shares of Common Stock shall be counted as 1.7 shares for each share granted, while any shares issuable pursuant to an Option shall be counted as one share for each issuable share.The Amended Plan makes no changes to the types of awards available or any limitations thereto other than clarifying adjustments reflecting the previous stock split which occurred after the effective date of the Original Plan in accordance with the terms of the Original Plan. We have registered with the SEC the shares available for distribution pursuant to the Original Plan on Form S-8, File No. 333-140781.As of January 10, 2011, the closing price on the New York Stock Exchange of our Common Stock was $35.96 per share. Pursuant to the Original Plan and the Amended Plan, shares of Common Stock underlying awards which terminate, expire, are forfeited or are cancelled without the issuance of such shares shall be available for distribution in connection with future awards pursuant to the Original Plan. Administration The Amended Plan will continue to be administered by the Compensation Committee, the members of which are appointed or removed as set forth in the Compensation Committee’s Charter, which is available on our website at www.atwd.com.As described in its Charter, all members of the Compensation Committee are “independent” as required by the rules and regulations of the SEC and the New York Stock Exchange Listing Standards.They are also “non-employee directors” as defined under SEC Rule 16b-3 and “outside directors” as defined in section 162(m) of the Code.The only change the Amended Plan makes to the Original Plan is to add further language with regard to the definition of “outside directors” in connection with awards intended to qualify under the performance-based compensation rules of section 162(m) of the Code.The Compensation Committee will continue to have the power and authority to grant awards to participants as provided in the Amended Plan, and to determine the form, terms and conditions, not inconsistent with the terms of the Amended Plan, of any award granted, based on such factors and criteria as the Compensation Committee shall determine.The performance criteria have been updated in the Amended Plan to reflect additional measures in light of the Company’s new construction program.The Compensation Committee will continue to have the authority to establish, adopt, or revise such rules and regulations governing the Amended Plan as it shall, from time to time, deem advisable; to interpret the terms and provisions of the Amended Plan and any award granted and any agreements relating thereto; and to otherwise take any and all action it deems necessary or advisable for the operation or administration of the Amended Plan. Eligibility There is no change in the eligibility under the Amended Plan.All participants may be awarded Nonqualified Stock Options, restricted stock awards, SARs or performance units.Eligible employees may also receive Incentive Stock Options. 14 Stock Options There is no change to the types of stock options granted under the Amended Plan.The Amended Plan permits the granting of two types of options:(i) those that qualify as incentive stock options, or ISOs, under Section 422 of the Code, or (ii) those that do not so qualify, or Nonqualified Stock Options.Stock options granted under the Amended Plan shall be subject to the terms and conditions set forth in the Amended Plan and may contain such additional terms and conditions not inconsistent with the terms of the Amended Plan as the Compensation Committee deems appropriate.The option exercise price for each share of Common Stock covered by an option shall be determined by the Compensation Committee, but shall be not less than the Fair Market Value of a share of Common Stock on the date of grant. The term of each stock option will be fixed by the Compensation Committee, but may not exceed 10 years from the date of grant in the case of an ISO or 10 years and one day after the date of grant in the case of a Nonqualified Stock Option.Stock options shall become exercisable at such time or times and subject to such terms and conditions (including, without limitation, installment exercise provisions) as shall be determined by the Compensation Committee. The option exercise may be paid (i) in cash or by check, bank draft or money order payable to the order of the Company, (ii) with certain requirements, by delivering shares of Common Stock having a Fair Market Value on the date of payment equal to the amount of the exercise price, or (iii) by a combination of the foregoing. The Compensation Committee may, in its discretion, authorize all or a portion of any Nonqualified Stock Options to be granted on terms which permit transfer by the participant to (i) the ex-spouse of the participant pursuant to the terms of a domestic relations order, (ii) the spouse, children or grandchildren of the participant, (iii) a trust or trusts for the exclusive benefit of the spouse, children or grandchildren of the participant, or (iv) a partnership or limited liability company in which the spouse, children or grandchildren of the participant are the only partners or members; provided in each case that (x) there may be no consideration for any such transfer, (y) the Option agreement pursuant to which such stock options are granted must expressly provide for transferability in a manner consistent with the foregoing, and (z) subsequent transfers of transferred stock options shall be prohibited except those made in accordance with the transferability provisions of the Amended Plan or by will or by the laws of descent and distribution.Following transfer, any such stock options shall continue to be subject to the same terms and conditions as were applicable immediately prior to transfer.Except as set forth in the Amended Plan and in the applicable Option agreement, no Option shall be transferable by the participant otherwise than by will or by laws of descent and distribution. Restricted Stock There is no change to the restricted stock granted under the Amended Plan.Restricted stock may be issued to participants either alone or in addition to other awards granted under the Amended Plan.The Compensation Committee determines participants to whom, and the time or times at which, such grants will be made, the number of shares of Common Stock to be awarded, the price (if any) to be paid by the recipient of an award, and other conditions of the awards.The Compensation Committee may condition grants of restricted stock upon the attainment of specified performance goals or such other factors or criteria as the Compensation Committee may determine. The restriction period and the vesting period for eligible directors is a minimum of thirteen months.In general, restricted stock awarded to eligible employees vests over a minimum three-year period, with all such shares vesting on or after the third anniversary, with the restriction period set out in the award. During the restriction period, the Compensation Committee may grant to the participant, with respect to the shares of restricted stock covered by any award, all or any of the rights of a shareholder of the Company, including the right to vote the shares of Common Stock included in the award, the right to receive any dividends, and the right to purchase securities pursuant to the Rights Agreement between the Company and Continental Stock Transfer and Trust Company dated October 18, 2002.During the restriction period established by the Compensation Committee, the participant shall continue to not be permitted to sell, transfer, pledge, exchange, hypothecate or otherwise dispose of the shares of restricted stock awarded under the Amended Plan. 15 Stock Appreciation Rights A SAR permits the participant to receive an amount (in cash, Common Stock or a combination thereof) equal to the number of SARs exercised by the participant multiplied by the excess of the Fair Market Value of a share of Common Stock on the exercise date over the exercise price of the SAR.SARs may or may not be granted in connection with the grant of an Option.The exercise price of SARs granted under the Amended Plan shall not be less than the Fair Market Value of a share of Common Stock on the date of grant.A SAR may be exercised in whole or in such installments and at such times as determined by the Compensation Committee.The Amended Plan deletes the language which provides that SARs may be conditioned on achievement of performance measures.This change is in keeping with common practice and usual conditions of issuance, given that SARs only have value if the price of Common Stock increases after the date of grant. Performance Units There is no change to the type of performance units granted under the Amended Plan.Performance units may be awarded to the participant subject to the provisions of the Amended Plan and such other terms and conditions as the Compensation Committee may determine.Performance units give the participant the right to receive cash or Common Stock based upon the achievement of performance goals established by the Compensation Committee.These goals must exceed one year and are subject to the fulfillment of conditions that may be established by the Compensation Committee including, without limitation, the achievement of operational, financial or stock performance criteria. Change in Control Provisions The Amended Plan makes no change in the Change of Control provisions set forth in the Original Plan and provides that in the event of a Change in Control any awards granted under the Amended Plan to any participant shall be immediately fully vested, fully earned and exercisable, and any Restriction Period shall terminate immediately. Termination of Employment; Termination of Service Stock Options and SARs.If an eligible employee’s employment with the Company, a Subsidiary or an Affiliated Entity terminates as a result of death, disability or retirement, the eligible employee (or personal representative in the case of death) shall be entitled to exercise all or any part of any (a) vested Incentive Stock Option for a period of up to three months from such date of termination (one year in the case of death or Disability (as defined above) in lieu of the three-month period), or (b) vested Nonqualified Stock Option or SAR during the remaining term.If an eligible employee’s employment terminates for any other reason, the eligible employee shall be entitled to exercise all or any part of any vested Option or SAR for a period of up to three months from such date of termination. If an eligible director’s service with the Company, a Subsidiary or an Affiliated Entity terminates, the eligible director (or personal representative in the case of death) shall be entitled to exercise all or any part of any Nonqualified Stock Options or SARs which are otherwise exercisable on his date of termination of service during the remaining term of such award. The Compensation Committee may, in its discretion, accelerate the vesting of any stock option or SAR in the case of termination of employment or service of a participant for any reason, including death, retirement, disability, or resignation, as the case may be.In no event shall any stock option or SAR be exercisable past the term established in the award agreement.Any vested stock option or SAR which is not exercised before the earlier of the dates provided above or its term, shall expire. Restricted Stock Awards.Under the Original Plan, the Compensation Committee may, in its discretion, (i) accelerate the vesting of a restricted stock award in the case of death or disability of an eligible employee or (ii) provide for early termination of any restriction period and acceleration of vesting of a restricted stock award in the case of death, retirement, or resignation of an eligible director. 16 Under the Original Plan, in the case of retirement of an eligible employee, the vesting of a restricted stock award shall be accelerated as follows: § acceleration of vesting of one-third (1/3) of the shares included in the restricted stock award in the case of retirement within a period greater than one year, but less than two years subsequent to the date of grant, and § acceleration of vesting of two-thirds (2/3) of the shares included in the restricted stock award in the case of retirement within a period greater than two years, but less than three years subsequent to the date of grant. Unless otherwise accelerated pursuant to the terms of the relevant award agreement or by the Compensation Committee as set forth in the Original Plan, all unvested restricted stock awards shall be forfeited upon termination of employment of the eligible employee or termination of service of the eligible director. General.The Amended Plan (a) increases the age of retirement from 62 years of age to 65 years of age for all participants and (b) provides that notwithstanding anything in the Amended Plan to the contrary, in the case of retirement of a participant, the Committee shall not accelerate the vesting of an any award intended to qualify under the performance-based compensation rules of Section 162(m) of the Code except to the extent such performance measures have been met by the participant prior to or upon retirement.Otherwise, the Amended Plan makes no change to the provisions relating to termination of employment or service. Amendments and Termination Under the Amended Plan, there is no change in the authority of the Board of Directors or Compensation Committee to amend the Amended Plan or award agreements or to terminate the Amended Plan.The Board of Directors may alter, suspend or terminate the Amended Plan at any time.The Board of Directors may amend the Amended Plan, but may not, without shareholder approval, adopt any amendment which would (i) increase the total number of shares of Common Stock reserved for purposes of the Amended Plan, except as specifically provided for in the Amended Plan, (ii) materially modify the eligibility requirement for participation in the Amended Plan, or (iii) materially increase the benefit or rights of any participant provided by the Amended Plan.With the exception of repricing awards, the Compensation Committee may amend the terms of any award agreement, but no such amendment shall be allowed which is adverse to the rights of any participant without his or her consent. Federal Income Tax Consequences The following summary is a description of the federal income tax consequences to the participant and to us of the issuance and exercise of stock options and restricted stock granted pursuant to the Amended Plan which are the same as under the Original Plan.The summary does not purport to be complete, does not attempt to be a comprehensive description of all possible tax effects, does not purport to be nor represents tax advice and does not discuss state, local or non-U.S. tax consequences except as set forth below. ISOs.The grant of an ISO will not be treated as taxable income to the eligible employee for federal tax purposes, and will not result in a deduction for us for tax purposes, provided that no disposition is made by the eligible employee of the shares of Common Stock acquired pursuant to the ISO within two years after the date of grant of the ISO nor within one year after the date of issuance of shares of Common Stock to the eligible employee pursuant to the ISO.In general, on exercise of an ISO, the eligible employee will not recognize any taxable income, and we will not be entitled to a deduction for tax purposes, although exercise of an ISO may give rise to liability under the alternative minimum tax provisions of the Code.Upon the sale or exchange of the shares of Common Stock at least two years after the grant date of the ISO and one year after the exercise date of the ISO, the eligible employee will recognize long-term capital gain or loss based on the difference between (i) the amount realized upon the sale or other disposition of the purchased shares of Common Stock and (ii) the exercise price paid for such shares.If these holding periods are not satisfied, the eligible employee will recognize ordinary income (and we will be entitled to a deduction for tax purposes) in an amount equal to the difference between the exercise price and the lower of (i) the fair market value of the shares of Common Stock on the date the ISO was exercised or (ii) the sale price of such shares.A different rule for measuring ordinary income upon such a premature disposition may apply if the eligible employee is also our officer, director or 10% shareholder.Any gain recognized by the eligible employee on such a premature disposition of the shares of Common Stock in excess of the amount treated as ordinary income will be characterized as capital gain. 17 Nonqualified Stock Options and Stock Appreciation Rights.No taxable income is reportable by the participant at the time a Nonqualified Stock Option or SAR is granted.Upon exercise, the amount by which the Fair Market Value of the purchased shares of Common Stock on the exercise date exceeds the exercise price of the option or SAR will generally be taxable to the participant as ordinary income and deductible by us for tax purposes.Upon disposition of the shares of Common Stock, appreciation or depreciation after the exercise date is treated as a short-term or long-term capital gain or loss to the participant and will not result in any deduction by us. Restricted Stock.In general, a participant who receives a restricted stock award will recognize ordinary compensation income on the difference between the fair market value of the shares of Common Stock on the date when the shares are no longer subject to a substantial risk of forfeiture (as such term is defined in the Code) and any amount paid for the shares, and the Company will be entitled to a deduction for tax purposes in the same amount.Any gain or loss on the participant’s subsequent disposition of the shares will receive long or short-term capital gain or loss treatment depending on how long the stock has been held since the restrictions lapsed. If a participant receiving a restricted stock award for which stock is issued at the time of grant makes a timely election under Section 83(b) of the Code to have the tax liability determined at the date of grant rather than when the restrictions lapse, the participant will recognize ordinary compensation income in an amount equal to the difference between the fair market value of the stock on the date of issuance of the stock and any amount paid for such stock, and we shall be entitled to a deduction at that time of the same amount treated as ordinary compensation income to the participant.If such an election is made, the participant recognizes no further amounts of compensation income upon the lapse of any restrictions, and any gain or loss on subsequent disposition will be long or short-term capital gain or loss to the participant.The Section 83(b) election must be made within thirty days from the time the restricted stock is issued to a participant. Performance Units. The federal income tax consequences of performance units will vary depending upon the individual structure of the award.Generally, the performance unit will be taxable upon payment. Deductibility of Compensation.The Amended Plan has been designed to permit the Compensation Committee to grant awards that qualify as performance-based for purposes of satisfying the conditions of Section 162(m) of the Code, and accordingly, we anticipate that any compensation deemed paid by us to our executive officers as a result of stock options or restricted stock will remain deductible by us and will either (a) not have to be taken into account for purposes of the $1,000,000 limitation per covered individual on the deductibility of the compensation paid to certain of our executive officers or (b) will not cause such limit to be exceeded. Withholding.No later than the date as of which an amount first becomes includible in the gross income of the participant for federal income tax purposes with respect to any stock option or other award under the 2007 Plan, the participant shall pay to us, or make any arrangements satisfactory to the Compensation Committee regarding the payment of, any federal, state or local taxes of any kind required by law to be withheld with respect to such amount.Unless otherwise determined by us, withholding obligations may be settled with Common Stock, including Common Stock that is part of the award that gives rise to the withholding requirement.Generally, we will not withhold any amount from awards made to directors in such capacity, as those awards are treated as self-employment income, and, as such, are not subject to withholding. Awards Pursuant to the Amended Plan All future awards under the Amended Plan will be at the discretion of the Compensation Committee.Therefore should the Amended Plan receive shareholder approval, no executive officers or directors, nor any other participant, would be guaranteed an award. 18 Required Vote to Adopt our Atwood Oceanics, Inc. Amended and Restated 2007 Long-Term Incentive Plan Approval to adopt our Atwood Oceanics, Inc. Amended and Restated 2007 Long-Term Incentive Plan requires the affirmative vote of the holders of a majority of the shares of Common Stock present or represented by proxy and entitled to vote at a meeting at which a quorum is present. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” ADOPTION OF OUR ATWOOD OCEANICS, INC. AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN. ITEM 3 - PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY’S INDEPENDENT AUDITORS General The Audit Committee of our Board of Directors has selected PricewaterhouseCoopers LLP to serve as our independent auditors for fiscal year 2011. Although it is not required to do so, our Board of Directors wishes to submit the selection of PricewaterhouseCoopers LLP for ratification by our shareholders at the Annual Meeting. Even if this selection is ratified by shareholders at the Annual Meeting, the Audit Committee may in its discretion change the appointment at any time during the year if it determines that such a change would be in our best interests and the best interests of our shareholders. If our shareholders do not ratify the selection of PricewaterhouseCoopers LLP, the Audit Committee will reconsider its selection. Required Vote for Ratification of the Appointment of PricewaterhouseCoopers LLP as the Company’s Independent Auditors Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent auditorsrequires the affirmative vote of the holders of a majority of the shares of Common Stock present or represented by proxy and entitled to vote of a meeting at which a quorum is present. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY’S INDEPENDENT AUDITORS. ITEM 4 – PROPOSAL TO APPROVE, BY A SHAREHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS, COMMONLY REFERRED TO AS A “SAY ON PAY” PROPOSAL Background As required under the newly enacted Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), our Board of Directors is submitting a “Say on Pay” proposal for shareholders for consideration.This proposal provides shareholders with the opportunity to cast an advisory vote on the Company’s executive compensation program.Our overall compensation program is intended to ensure that the compensation and incentive opportunities provided to our executives and employees remain competitive and provide the motivation to deliver the extra effort that leads to returning value to our shareholders.The primary objective of our executive compensation program is to provide competitive pay opportunities that are commensurate with the Company’s performance, that recognize individual initiative and achievements and that enable us to retain and attract qualified executive officers who are focused on our goals and long term success. The Board of Directors invites you to review carefully the Compensation Discussion and Analysis beginning on page 21 and the tabular and other disclosures on executive compensation beginning on page 48.Based upon that review, the Board of Directors recommends that the shareholders approve, on an advisory basis, the compensation of the Company’s named executive officers, including the Company’s compensation practices and principles and their implementation, as discussed and disclosed in the Compensation Discussion and Analysis, the compensation tables, and any narrative executive compensation disclosure contained in this Proxy Statement. 19 While the vote does not bind the Board of Directors to any particular action, the Board of Directors values the input of our shareholders, and will take into account the outcome of this vote in considering future compensation arrangements. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” APPROVAL OF THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THIS PROXY STATEMENT ITEM 5 – PROPOSAL TO ESTABLISH, BY A SHAREHOLDER NON-BINDING ADVISORY VOTE, THE FREQUENCY OF SUBMISSION TO SHAREHOLDERS OF ADVISORY “SAY ON PAY” PROPOSALS Background Under the Dodd-Frank Act, the Company is also required to seek a non-binding advisory shareholder vote regarding the frequency of submission to shareholders of a “Say on Pay” advisory vote such as that set forth in Proposal 4.As discussed in Proposal 4, the Board of Directors values the input of our shareholders regarding the Company’s executive compensation program.Shareholders can advise the Board of Directors on whether such votes should occur every year, every two years, or every three years, or may abstain from voting.Although this vote is advisory and non-binding, our Board of Directors will review voting results and give serious consideration to the outcome of such voting.A scheduling vote similar to this will occur at least once every six years. Our Board of Directors recognizes the importance of receiving regular input from our shareholders on important issues such as our executive compensation program.Therefore, our Board of Directors recommends that the advisory shareholder vote on executive compensation be held every year. Please mark on the Proxy Card your preference as to the frequency of holding “Say on Pay” shareholder advisory votes as either every year, every two years, or every three years or mark “abstain”.You are not voting to approve or disapprove the Board of Directors’ recommendation on this item. THE BOARD OF DIRECTORS RECOMMENDS A VOTE “FOR” “1 YEAR” AS THE FREQUENCY FOR VOTING ON “SAY ON PAY” PROPOSALS. 20 COMPENSATION DISCUSSION AND ANALYSIS OVERVIEW AND OBJECTIVES Atwood Oceanics, Inc. which together with its subsidiaries is collectively referred to herein as “Atwood”, “we”, “us”, “our” or the “Company” except where the context requires otherwise, has been engaged for more than 40 years in the international offshore drilling business, with a primary focus on the completion of exploratory and developmental oil and gas wells and related support, management and consulting services. Our fiscal year runs from October 1 to September 30 of each year.Fiscal year 2010 was a year of significant accomplishments and notable challenges. The Company achieved the lowest injury incident rate in its history without suffering a fatality, posted record revenue and earnings for the fifth consecutive year and, with four rigs currently under construction, two ultra-deep water floaters and two high-specification jack-ups, continues to expand and upgrade its rig fleet. The inclusion of Atwood in Fortune’s list of Fastest-Growing Companies and in Forbes’ list of America’s 100 Best Small Companies highlights the Company’s continued success and solid reputation. Throughout fiscal year 2010, we remained firmly committed to improving the integrity of our drilling operations by implementing stricter operating standards across our rig fleet, strengthening our well control procedures and recruiting new employees with quality skills to support new technologies and to meet higher customer expectations.We continued to focus on safety, client service and operational excellence. At the same time, we idled three of our rigs, the Atwood Southern Cross, the Richmond and the Seahawk, due in part to a combination of near-term market weakness and competition from rigs that were displaced from the U.S. Gulf of Mexico following the April 2010 Macondo incident there. Despite the impact of the Macondo incident on the offshore drilling market, the prospect for strong longer-term offshore drilling demand in various regions of the world is encouraging, and the Company remains confident in its strong competitive position and overall capabilities for future growth. · the Atwood Osprey, scheduled for delivery in the second quarter of fiscal year 2011, is a sixth-generation ultra deepwater semisubmersible under construction in Singapore.The Atwood Condor, scheduled for delivery in 2012, is a sixth-generation ultra-deepwater semisubmersible designed to drill inwater depths of up to 10,000 feet with state-of-the-art well control and drilling technology; and · Atwood has contracted to build two Pacific Class 400 jack-ups with an option to build another three. Designed for 400 feet of water, these high-specification jack-ups are slated for delivery in the second half of calendar year 2012. By providing high-quality drilling services safely, efficiently and reliably, we have built an excellent reputation with our clients, investors and other stakeholders. The Company’s multiyear program to replenish our worldwide fleet with high specification floaters and jack-ups, combined with a strong balance sheet and an experienced, dedicated workforce, sets the stage for future growth and sustained corporate performance. One of the fundamental elements of the Company’s competitive position continues to be the ability to attract and retain individuals who can successfully lead the organization and drive the execution of our operational and commercial objectives. The programs adopted by the Compensation and Human Resources Committee (the “Compensation Committee”) are intended to ensure that the compensation and incentive opportunities provided to our executives and employees remain competitiveand provide the motivation to deliver the extra effort that leads to returning value to our shareholders.The primary objective of our compensation program is to provide competitive pay opportunities that are commensurate with the Company’s performance, that recognize individual initiative and achievements and that enable us to retain and attract qualified executive officers who are focused on our goals and long-term success. 21 More specifically, the objectives of the executive compensation program are to: · offer opportunities to motivate and reward performance with respect to our goals and metrics, as well as our performance relative to our competitors; · reward each of our executive officers for long-term strategic management and for their individual contributions to enhance shareholder value; · ensure that the compensation program supports the achievement of our short and long-term strategic plans; · retain and attract key executive officers critical to our long-term success; and · focus the commitment of our executive officers on the long-term interests of our shareholders through equity awards. CONSIDERATIONS Our executive compensation program is designed and directed by the Compensation Committee.In making compensation determinations relative to our executive officers, the Compensation Committee takes into account the following important considerations: Company Results and Individual Performance.The Compensation Committee believes that the compensation opportunities provided to our executive officers should be closely related to the Company’s overall results as measured against goals approved by the Board of Directors each year.The Compensation Committee evaluates each individual’s overall contribution to the Company’s ongoing and long-term performance.The Compensation Committee approves performance targets, which include safety, operational and financial measures, and also establishes incentive compensation targets for each individual executive officer, expressed as a percentage of annual base salary.Compensation targets are correlated with competitive market data and provide for differentiation in job responsibilities. Competitive Benchmarking.The Compensation Committee considers competitive industry data in making executive pay determinations.This year, the Compensation Committee engaged outside compensation consultant Longnecker & Associates (“L&A”) to provide information and advice with respect to competitive practices relevant to Atwood programs and policies.Pursuant to its responsibility to review and update our peer group for compensation purposes and in view of evolving industry and competitive conditions which impacted the continuation of certain historical peer companies as viable comparators for Atwood, the Compensation Committee updated and expanded the selection of executive compensation benchmarking peers (our “peer group”) for fiscal year 2010 following recommendations made by L&A. In arriving at a revised peer group, the Compensation Committee considered the number of companies in the previous peer group and increased it from 8 to 11 with the primary purpose of minimizing the potential impact of outliers when analyzing market data, in line with best practices.In addition, the Compensation Committee reviewed the previous peer group and determined that (a) their median revenue for the most recent fiscal year was lower than Atwood’s and (b) the removal of some of the smaller companies and the inclusion of more offshore drilling services companies in the selection would better align competitive pay considerations with the need to attract and retain executive talent.The Compensation Committee analyzed multiple companies and identified peers that better reflected the scope and complexity ofAtwood’s operations. Our revised peer group is composed of 11 companies, including some larger offshore drillers with which Atwood competes for business and/or talent and other relevant companies with levels of revenue and assets comparable to ours.Our updated peer group consists of Ensco PLC, Rowan Companies, Inc., Pride International, Inc., Helmerich & Payne, Inc., Precision Drilling Corporation, Patterson UTI Energy, Inc., Parker Drilling Company, Oil States International, Inc., Oceaneering International, RPC Inc. and ATP Oil & Gas Corporation.The Committee will continue to review and refine the group periodically as appropriate. 22 Compensation Philosophy.To establish compensation targets for our executive officers, the Compensation Committee evaluated the information provided by L&A relative to our revised peer group, including each element of compensation separately and the total direct compensation (the combined value of annual base salary, annual incentives and long-term incentive grants) for each executive officer.Consistent with the revised peer group and to enable successful attraction, retention, motivation and development of executive talent, the Compensation Committee updated the overall compensation target for Atwood’s executive officers to reflect a movement from the previous 50th percentile to the range of 40th to 75th percentile of overall total direct compensation for similarly situated executive officers in our peer group. The Compensation Committee reviews periodically the objectives of our executive compensation program and components to ensure they are appropriate and achieve their intended purpose, while allowing us to keep compensation costs manageable.From the data and analysis provided by L&A, the Compensation Committee concluded that for fiscal year 2010, overall: · base salaries and total direct compensation for our executive officers are closely aligned with the 50th percentile of our peer group; · the value of long-term awards targets the 50th percentile keeping in line with the competitive analysis, conclusions and recommendations furnished to the Compensation Committee by L&A; and · our process for determining executive compensation is well aligned with shareholder interests. Furthermore, based upon the analysis made by the Compensation Committee we believe that our total compensation package remains within our target levels. Annual Bonus Determinations. For fiscal year 2010, and to the extent that the Compensation Committee considered the degree to which the Company goals and metrics were achieved in making annual bonus determinations, the Compensation Committee relied on a formula-driven approach, which included company-wide goals and metrics as well as an individual objectives component, to arrive at an amount equal to 50% of each approved bonus target. The Compensation Committee considered the assessment of company-wide performance against the established goals and metrics and also considered the assessment of accomplishments against the pre-established individual objectives for fiscal year 2010. Separately, while the Compensation Committee has adopted and fully endorses the formula-driven approach for a portion of the bonus, it also exercised discretion to determine the remaining portion of the bonus, thus ensuring that our executive officers focused on a broader set of factors, some of which were related directly to current market or competitive conditions and/or opportunities that ultimately impact shareholder value.The Compensation Committee believes that its subjective assessment of those discretionary factors enables closer alignment of pay levels with talent attraction, motivation and retention needs in a changing competitive environment.For fiscal year 2010, those factors included, but were not limited to, overall corporate results, execution of new-build and other projects, achievement of growth objectives, safety and operational performance, employee retention and satisfaction, contract backlog and preserving the Company’s positive reputation among customers. ASSESSMENT OF RISK AND RECOVERY OF COMPENSATION As part of the periodic risk management process conducted by our Audit Committee and Board of Directors, and to ensure that potential risks that might arise from any of our executive compensation practices and policies do not result in potential adverse impact on the Company, financially or otherwise, the Compensation Committee has reviewed the following policies and guidelines underlying our executive compensation determinations and concluded that they create no potential risk of material adverse impact: 23 · individual discretionary cash incentives are made within the boundaries of approved fixed maximum awards as applicable to each executive officer; · the short-term performance metrics considered in annual bonus determinations are intended to drive a portion of any final bonus amounts and supplemented with diverse performance measures that, taken as a whole, do not encourage unnecessary or excessive risk taking; · the members of the Compensation Committee who, in their discretion and in light of Company and individual performance and peer data approve the final recommendations, are independent members of the Board of Directors; and · executive officers receive the majority of their total direct compensation in the form of long-term incentives, which incentives are granted on the basis of multi-year vesting to align the interests of the executive officers with long term value creation for our shareholders. In the event that any bonus payment or long term incentive award granted to any executive officer becomes subject to recovery due to violation of the Company’s Ethics Policy or applicable law or regulations or due to downward adjustment or restatement of corporate financial or non-financial performance results, the Compensation Committee may seek recovery of compensation paid to the executive officer(s) involved, whether in whole or in part, or take other remedial action as appropriate, to recover repayment to the Company. CHANGE OF OFFICERS In the course of fiscal year 2010 and the interim period to date, the following changes of executive officers took place: · Mr. John R. Irwin retired as President and Chief Executive Officer of the Company effective December 14, 2009, but continued to serve on the Board of Directors until February 11, 2010.Mr. Irwin’s employment with the Company terminated in July 2010. · Mr. Robert J. Saltiel joined the Company as President and Chief Executive Officer on December 15, 2009.Mr. Saltiel was subsequently elected by our shareholders to the Board of Directors on February 11, 2010. · Mr. James M. Holland retired as Senior Vice President and Chief Financial Officer of the Company effective August 10, 2010.Mr. Holland’s employment with the Company terminated in December 2010. · Mr. Mark L. Mey joined the Company as Senior Vice President and Chief Financial Officer on August 11, 2010. · Effective March 4, 2010, Mr. Randal Presley retired as Vice President, Administrative Services. Mr. Presley’s employment with the Company terminated in December 2010. · Mr. Ronald L. Hall, Vice President, Operations retired from the Company effective December 15, 2010.The Company has engaged an executive search firm to assist with evaluation and recruitment of a suitable successor candidate. · Mr. Alan Quintero, Senior Vice President – Operations, resigned from the Company in November 2010. At this time, the Company does not intend to fill the position vacated by Mr. Quintero. THE ROLE OF THE COMMITTEE Our executive compensation program is administered by the members of the Compensation Committee.The Board of Directors who are members of the Compensation Committee are independent as required by the New York Stock Exchange Listing Standards and as determined by the Board of Directors in its business judgment.No member of the Compensation Committee has a relationship to the Company that may interfere with the exercise of his or her independent judgment, as such independence is defined by New York Stock Exchange Listing Standards, and all of the Compensation Committee members are "non-employee directors" as that term is defined under the Securities and Exchange Commission Rule 16b-3 and "outside directors" as that term is defined for the purposes of the section 162(m) of the Code.The Compensation Committee currently consists of five members: George S.Dotson, who is the chairman, Deborah A. Beck, Robert W.Burgess, Jack E. Golden, and James R. Montague. The Compensation Committee’s responsibilities include, but are not limited to, the following: 24 · making recommendations to the Board of Directors regarding both long- and short-term incentive compensation and equity-based plans for all employees of the Company; · recommending to the Board of Directors the compensation of non-employee directors of the Company; · reviewing and approving Company goals and objectives relevant to the President and Chief Executive Officer compensation, evaluating the President and Chief Executive Officer's performance in light of those goals and objectives, and, either as a Compensation Committee or together with the other independent directors (as directed by the Board of Directors), determining and approving the President and Chief Executive Officer's compensation level based on this evaluation; · producing a Compensation Committee report on executive compensation as required by the SEC to be included in the Company's annual proxy statement or annual report on Form 10-K filed with the SEC; and · performing such general oversight and investigation functions related to Company compensation inherent to the responsibilities designated in its charter or set forth in resolutions of the Board of Directors. For fiscal year 2010, the Compensation Committee engaged L&A as its professional consultant.The Compensation Committee felt it was beneficial to have independent third party analysis and L&A has extensive experience in providing executive compensation advice, including specific experience in the oil and gas industry.The Compensation Committee took into consideration the discussions and guidance from L&A, as well as the compensation studies created and assembled by L&A, in the analysis used in making competitive compensation decisions.L&A does not provide to the Compensation Committee any services or advice on matters unrelated to compensation and reports directly to and takes direction from the Chairman of the Compensation Committee. The Compensation Committee has determined that the advice provided by L&A pursuant to executive compensation was free from any relationships that could impair the professional advice or compromise the integrity of the information and data provided to the Compensation Committee. The fees paid to L&A for services provided to the Compensation Committee totaled approximately $50,000 during fiscal year 2010. COMPONENTS OF OUR EXECUTIVE COMPENSATION PROGRAM In order to achieve the objectives of our executive compensation program, we have developed a balanced compensation package consisting of salary, annual cash bonus and long-term stock incentive awards. The Compensation Committee may vary, from time to time, the composition and structure of the compensation program, the allocation among components and the criteria associated with each component.The incorporation of cash and equity elements is intended to balance the reward opportunities associated with short-term performance with the potential for achieving longer term results, as well as with effective retention.The mix of pay elements is relevant to the compensation determinations made by the Compensation Committee.The Compensation Committee utilized information provided by L&A in the analysis of each component and the mix of these components as compared to our peer group.In addition, certain of our executive officers are provided with severance and change-in-control agreements, perquisites and benefits.Each one of these elements of compensation serves a particular purpose, as discussed below. Base Salary.Base salaries compensate our executive officers for services rendered during the fiscal year and salary levels are set in proportion to the job responsibilities of each individual.At the discretion of the Compensation Committee, the salaries of our executive officers are generally reviewed following the end of each fiscal year in recognition of individual performance.We seek to compensate for market movement of salaries in our peer group, utilizing data provided by L&A relative to competitive trends and other relevant information to determine individual salary adjustments as warranted. The salary of the President and Chief Executive Officer is determined by the Compensation Committee, whereas the salaries of other executive officers are determined by the Compensation Committee with input and recommendations from the President and Chief Executive Officer.In addition to job responsibility and competitive market salary movement, we give consideration to individual performance, to the ordinal rank of pay level for each executive, and to our overall financial condition and industry conditions. 25 Discretionary Annual Incentive Bonus.We provide incentive compensation to our executive officers in the form of a discretionary annual bonus relating to safety, financial, operational and individual achievements during the prior fiscal year for the purpose of rewarding and recognizing their contributions toward approved Company goals and metrics, encouraging further individual contributions to shareholder value and reinforcing our expectation to retain their capabilities and management skills as appropriate. The fiscal year 2010 target incentive bonus amounts were determined by the Compensation Committee as a percentage of annual base salary in the range of competitive bonus amounts of our peer group as furnished by L&A.These targets ranged in fiscal year 2010 from 10% to 175% for our executive officers, which targets are based upon achievement of threshold, target, or stretch measures of performance as described herein, and which are designed to place a significant portion of total direct compensation at risk, generally with a greater portion of total compensation at risk the more senior the executive.Target bonus awards are subject to review due to market movement and to pro-rata adjustment due to promotions occurring during the fiscal year or other relevant changes in job responsibilities. The Compensation Committee set a portion equal to 50% of the incentive bonus target to be directly linked to the achievement of company-wide goals and metrics and individual objectives approved previously by our Board of Directors.The final determinations on this portion are based upon the extent to which results for the fiscal year met, failed to meet or exceeded our goals and metrics.The goals and metrics for the Company include results related to safety, financial performance, operational excellence and financial performance against our metrics peer group, which is industry specific, as well as approved individual objectives for each executive officer, as discussed in the “Analysis” section below The remaining discretionary portion of the annual incentive bonus awarded to each executive officer was determined by the Compensation Committee’s subjective assessment of a broader set of factors including, but not limited to, overall corporate results, execution of new-build and other projects, achievement of growth objectives, safety and operational performance, employee retention and satisfaction, contract backlog and preserving the Company’s positive reputation among customers. The combination of the formula-based and the discretionary portions of the bonus were designed to result in annual incentive bonus decisions for our executive officers that sharpen the focus on our performance measures and enable a closer alignment with competitive norms.The Compensation Committee seeks input from the President and Chief Executive Officer on executive officer performance and internal equity for executive officers other than himself. In determining the individual bonus amounts paid to our executive officers following review of fiscal year 2010 results and individual performance, the Compensation Committee also reviewed information provided by L&A’s study of our peer group and relevant competitive information. Long-Term Stock Incentive Awards.Under the provisions of our shareholder-approved Atwood Oceanics, Inc. 2007 Long-Term Incentive Plan (as amended, the “2007 Plan”), the Compensation Committee has the ability to grant options, restricted stock awards, SARs and performance units to eligible employees and to grant nonqualified stock options, restricted stock awards, SARs and performance units to eligible directors.The Board of Directors has proposed to amend and restate the 2007 Plan as discussed in Proposal 2 of this Proxy Statement.Except where the context indicates otherwise, references to the “2007 Plan” refer to the 2007 Plan as so amended and restated.The 2007 Plan is designed to motivate participants to put forth maximum effort toward our success and growth and to enable us to attract and retain experienced individuals who, by their position, ability and diligence, are able to make important contributions to our success.The determination of the size and type of award granted is based on the level and contribution of the intended recipient, as well as our safety, financial performance and operational results.For the awards made following review of fiscal year 2010 results, the value of long-term incentive awards to our executive officers was determined using as a reference the conclusions and recommendations provided to the Compensation Committee by L&A’s study of our peer group and relevant competitive information. 26 Severance and Change In Control Arrangements.In order to secure the interests of our shareholders in the event of a change-in-control of the Company by encouraging certain valued employees to remain employed with the Company during that period of financial uncertainty preceding and following a change-in-control, the Company has (a) established the Atwood Oceanics, Inc. Retention Plan for Certain Salaried Employees (the “Retention Plan”), (b) entered into Executive Agreements with Messrs. Mey and Kelley dated August 11, 2010 and September 22, 2009, respectively (the “Executive Agreements”), and (c) included change-in-control provisions in Mr. Saltiel’s Employment Agreement, each of which provides for payments relating to termination of employment other than for cause during a post change-in-control period.Mr. Saltiel’s Employment Agreement also provides for payments for termination of employment without regard to change-in-control.Messrs. Irwin, Holland, and Quintero also each had executive agreements with the Company, dated September 22, 2009, September 22, 2009 and June 1, 2008, respectively, which provided for payments relating to termination of employment in a post change-in-control employment period.Those executive agreements have terminated as a consequence of the termination of employment of each of Messrs. Irwin, Holland, and Quintero, but are discussed with more particularity as to Messrs. Holland and Quintero in “Potential Payments Upon Termination or Change-in-Control” on page 54 of this Proxy Statement.The executive agreement for Mr. Irwin was substantially similar to that for Mr. Holland.The below descriptions of the Retention Plan, the Executive Agreements for Messrs. Mey and Kelley, and Mr. Saltiel’s Employment Agreement do not purport to be complete and are qualified by reference to the entire documents which have previously been filed as material agreements with the SEC. The Retention Plan has a one-year term, is considered and adopted annually, and covers certain members of management as well as other shore-based personnel in the event of a change-in-control and generally provides that they will receive a payment if their employment is terminated other than for cause during the year following a change-in-control.Any employee who would otherwise receive a payment under the Retention Plan, but receives other severance or other salary continuation benefits in the event of a termination of employment covered by the Retention Plan will have any such other benefits set off against any amounts due under the Retention Plan. Therefore, to the extent executive officers have Executive Agreements or an Employment Agreement and they would otherwise receive payments under the Retention Plan, such amounts would offset any amounts due under the Retention Plan.The Retention Plan only addresses the terms of employment and compensation in the event of a termination of employment in connection with a change-in-control of the Company and not as a result of termination unrelated to such change-in-control, and payments are based upon seniority and tenure.Payments, if any, made to senior executives under the Retention Plan would be on the same basis as other members of management in connection with a change-in-control of the Company. The Executive Agreements for Messrs. Mey and Kelley only address the terms of employment and compensation in the event of a termination of employment in connection with a change-in-control of the Company and not as a result of termination unrelated to such change-in-control and are intended to provide an appropriate retention incentive while balancing the value to the Company of such retention during a change-in-control transition period.Unless notice of no further extension is provided to the executive by the Company, the Executive Agreements for Mr. Mey and Mr. Kelley have three year evergreen terms, so that there are always three years remaining on the term.The post change-in-control employment period is one year and six months for both Mr. Mey for Mr. Kelley, commencing on the date of the change-in-control, which must occur during the term of the Executive Agreements. In general, the Executive Agreements for Messrs. Mey and Kelley provide that if the employment of an executive is terminated by the Company without cause or by the executive for good reason during the post change-in-control employment period, the executive shall be entitled to receive any salary to the extent not yet paid as well as a prorated bonus for his then current fiscal year based upon the highest annual bonus the executive has previously received.Mr. Mey would receive a severance amount equal to 150% of the sum of the highest annual salary and bonus paid by the Company to Mr. Mey for any prior fiscal year.Mr. Kelley would receive a severance amount based upon his then current annual base salary and his highest annual bonus prorated through the remainder of the post change-in-control employment period.Messrs. Mey and Kelley would be entitled to full vesting of stock options.The Executive Agreements also provide for continued benefits through the post change-in-control employment period.The executive agreement for Mr. Quintero dated June 1, 2008, which has been terminated in connection with his termination of employment with the Company, was substantially similar to the Executive Agreement for Mr. Kelley. 27 Mr. Saltiel’s Employment Agreement provides for an initial term of three years, subject to an automatic two year renewal thereafter unless the agreement is terminated in accordance with its terms. Pursuant to the terms of his Employment Agreement, Mr. Saltiel is entitled to receive an annual base salary of $650,000. Mr. Saltiel shall also be eligible to receive an annual cash bonus based upon achievement of targeted performance levels upon satisfactory performance of reasonable goals and milestones (the “Target Goals”) established by the Compensation Committee. The target amount of the annual cash bonus is 85% of Mr. Saltiel’s base salary if such Target Goals are achieved; achievement beyond the Target Goals, i.e. “stretch goals”, may result in a higher annual cash bonus up to 175% of Mr. Saltiel’s base salary, and performance under Target Goals, but at a minimum level, i.e. “threshold goals”, shall result in a lower annual cash bonus, but in no event less than 20% of Mr. Saltiel’s base salary. If Mr. Saltiel is terminated by the Company pursuant to a “Qualifying Termination”, the Company shall pay Mr. Saltiel severance in an aggregate amount equal to 250% of the sum of Mr. Saltiel’s then current base salary and annual cash bonus.A Qualifying Termination includes termination of employment as a result of a change-in-control, as well as termination without cause, termination for good reason, or termination following the Company’s failure to renew the employment term. With respect to the Executive Agreements, in prior years, the Compensation Committee considered compensation consultant surveys and reviewed the amounts payable by its peer group to similarly situated executives in the event of a termination of employment in connection with a change-in-control.Following discussions and negotiations of certain terms with the executives and consideration of the compensation consultant surveys, the Compensation Committee set the amounts payable in connection with termination of employment during a post change-in-control period pursuant to Mr. Kelley’s Executive Agreement at the time of execution, which was substantially similar to other executive agreements then in effect.With respect to the Retention Plan, the Compensation Committee again relied on compensation consultant surveys and arrangements of other members of its peer group to determine what it believes is competitive for payments to similarly situated employees and accordingly set the amounts payable in the event of a termination of employment during a change-in-control employment period pursuant to the Retention Plan. The Compensation Committee feels that the change-in-control provisions in the Executive Agreements, Mr. Saltiel’s Employment Agreement and the Retention Plan help minimize turnover of our executive talent and ensure that our executives’ attention remains focused on the Company’s and our shareholders’ interests.The payment provisions in the Executive Agreements are meant to provide the relevant executive an appropriate retention incentive while balancing the value to the Company of such retention during a change-in-control transition period.The payment provisions in the Retention Plan are similarly structured.As a result, the more senior a participant and the longer his or her tenure, the greater the retention payment will be under the Retention Plan.We believe that seniority and tenure are reflective of the value of our executive talent and services to the Company during a change-in-control transition period. The change-in-control provisions in Mr. Saltiel’s Employment Agreement were negotiated in connection with his appointment as President and Chief Executive Officer, and based upon compensation consultant surveys, the Compensation Committee is satisfied that the provisions are both competitive and appropriate in light of the current marketplace.Similarly, the change-in-control provisions in Mr. Mey’s Executive Agreement were negotiated in connection with his appointment as Senior Vice President and Chief Financial Officer, and based upon compensation consultant surveys, the Compensation Committee is satisfied that the provisions are also both competitive and appropriate in light of the current marketplace.The benefits payable under the Executive Agreement for Mr. Kelley with regard to termination of employment in a post change-in-control employment period did not influence the Compensation Committee’s decisions with regard to other compensation elements.The same was true for Mr. Quintero as to his executive agreement prior to his termination of employment.Benefits relating to termination of employment in a post change-in-control employment period payable to Mr. Saltiel pursuant to his Employment Agreement and to Mr. Mey pursuant to his Executive Agreement were considered as part of their overall compensation packages. When determining amounts payable under Mr. Saltiel’s Employment Agreement for termination of employment for other than with regard to change-in-control, the Compensation Committee once again relied upon compensation consultant surveys in its negotiations with the relevant executives, taking into account the relevant position of Mr. Saltiel, market conditions, and succession planning considerations.The Compensation Committee is satisfied that these provisions are both competitive and appropriate in light of the current marketplace. 28 In the event of a change-in-control, any outstanding stock incentives granted to any participant (including our senior executives) under the 2007 Plan or any prior stock incentive plans are immediately fully vested, fully earned and exercisable. Further, in the case of restricted stock, any restriction period terminates immediately.We believe our senior executives should receive the same treatment as other participants in this regard. In light of their pending retirement, effective September 22, 2009, the Company entered into Executive Retention Agreements and executive agreements with each of Messrs. Irwin and Holland. The Executive Retention Agreements provided for, among other things, the continued employment by the Company of Messrs. Irwin and Holland through initial terms of July 31, 2010 and December 31, 2010, respectively. Effective December 14, 2009, Mr. Irwin retired as President and Chief Executive Officer, and his employment was terminated in July 2010.Effective August 10, 2010, Mr. Holland retired as Senior Vice President and Chief Financial Officer, and his employment was terminated in December 2010.The Executive Retention Agreements and the executive agreements have been terminated in connection with the termination of employment of each of Messrs. Irwin and Holland. The Executive Retention Agreements set forth the terms and conditions of termination of employment by the Company with or without cause, termination of employment by the executives for good reason, and termination of employment due to death or disability. The Executive Retention Agreements also provided for the obligations of the executives and the Company post-termination of employment, including severance payments, bonus, benefits, acceleration of vesting and termination of restriction periods with regard to long term stock incentives (to the extent allowed by law and the plans they are granted thereunder) and non-competition and non-solicitation provisions. As Messrs. Irwin or Holland stayed through the initial terms of their respective Executive Retention Agreements, they were entitled to full vesting of long term stock incentives, all contributions made by the Company for the account of the executive to any pension, thrift or any other benefit plan, and all other benefits or bonuses which contain vesting or exercisability provisions or restriction periods conditioned upon or subject to the continued employment of the executive, became fully vested and exercisable and any restriction periods terminated to the extent allowed by law and the terms of any plans and arrangements governing same.In addition, for so long as allowed by such plans the Company shall continue the participation of the executive at executive’s expense in all life, accident, disability, medical, dental and all other health plans maintained by the Company for its senior executives. The executive agreements for Messrs. Irwin and Holland only addressed the terms of employment and compensation in the event of a termination of employment in connection with a change-in-control of the Company and not as a result of termination unrelated to such change-in-control and were intended to provide an appropriate retention incentive while balancing the value to the Company of such retention during a change-in-control transition period.The post change-in-control employment period was two years and six months for Mr. Irwin and one year and six months for Mr. Holland, commencing on the date of the change-in-control, which must have occurred during the term of the executive agreement, but otherwise, their executive agreements were substantially similar.Benefits relating to termination of employment in a post change-in-control employment period payable to Messrs. Irwin and Holland pursuant to their Executive Agreements were considered as part of their overall compensation packages and taken into account when negotiating the terms of their Executive Retention Agreements. Other than the Retention Plan, the Executive Agreements, the executive agreements of Messrs. Irwin, Holland and Quintero, the Executive Retention Agreements and the Employment Agreement with Mr. Saltiel, there were no severance agreements or other similar arrangements with our executive officers during fiscal year 2010, and as of the date of this Proxy Statement, only the Retention Plan, the Executive Agreements of Messrs. Mey and Kelley, and the Employment Agreement with Mr. Saltiel are currently in effect.For further information regarding our severance and change-in-control arrangements see “Potential Payments upon Termination or Change-In-Control” on page 54of this proxy. Perquisites.The Company provides each of our executive officers the benefit of membership to a designated luncheon and exercise facility, subject to their personal election. 29 Benefits.The executive officers are eligible to participate in the Company’s other benefit plans on the same terms as other employees, except for (1) an increase in medical and life insurance benefits provided by the Company to the named executive officers and (2) participation, along with other executive officers and certain senior management personnel, in the non-qualified Benefits Equalization Plan, a program that allows for tax-deferred contributions in excess of the allowable amounts permitted under our normal retirement savings plan, or 401(k) plan. The 401(k) plan is a defined contribution plan qualified under the applicable provisions of the Code and employee contributions are matched by the Company up to 10% of the first 5% of salary contributed by the employee. The benefits provided through elective participation in the Benefits Equalization Plan are secured through a Rabbi Trust in line with the provisions of the plan and all vested amounts must be withdrawn in a participant’s elective period not to exceed ten years commencing six months after termination of employment. The increased medical and life insurance benefits offered to our executive officers respond to competitive considerations and to the importance of each of them to our long term success. ANALYSIS AND DISCUSSION In determining executive compensation for fiscal year 2010, as noted above, the Compensation Committee relied upon: · the evaluation of fiscal year results against approved Company goals and metrics and assessment of individual performance; · competitive peer group and metrics peer group information furnished by L&A; · consideration of the elements of our compensation package and their mix in the value of total direct compensation; and · Compensation Committee discretion, as appropriate. Discretionary Annual Incentive Bonus Relative to the performance measures applied across the organization in fiscal year 2010 and which were considered for annual incentive bonus determinations, the following steps were generally followed: Step 1:Approval of Company Goals and Metrics. Recommendations were made by the President and Chief Executive Officer at the beginning of fiscal year 2010 for the Company’s goals and metrics, and these recommendations were subsequently reviewed as appropriate and endorsed by the Compensation Committee. The approved goals and metrics underscore our continued commitment to safety leadership, to drive operational performance in line with customers’ expectations and to deliver financial performance that compares favorably with that of our metrics peer group over time.For each performance measure, the Compensation Committee established appropriate metrics and specific targets for those metrics as shown below and each metric was associated with a minimum threshold level, a target level and a stretch level of possible achievement.Each performance measure also was assigned a weight to reflect the priorities adopted by the Compensation Committee to balance the focus on achieving our goals while continuing to operate our fleet at the highest standards. 30 PERFORMANCE MEASURES METRICS FISCAL YEAR 2010 WEIGHT Threshold Target Stretch Safety, Health, Environment and Security The number and severity of safety, operational and/or security incidents, with primary focus on recordable incidents measured against the industry benchmark of geographically-weighted offshore Total Recordable Incident Rate (“TRIR” ) and on year-to-year trends TRIR TRIR TRIR 25% EBITDA – Pro-forma earnings before Interest, Taxes, Depreciation and Amortization (in Millions) 25% Financial Performance Return on Equity (“ROE”) 17% 21% 24% 10% Comparative financial results against our metrics peer group, with primary focus on ROE, Operating Margins, Income Tax Rate and Stock Price Performance 3rd Quarter 2nd Quarter 1st Quarter 15% Operational Performance Total Downtime (“TD”) as percentage of total operational hours of working rigs TD < 3.0 TD 2.0% TD < 1.0 10% Individual Objectives As approved by the Compensation Committee, including recommendations from the President and Chief Executive Officer relative to individual objectives for other executive officers 15% For benchmark comparison purposes in fiscal year 2010, the Compensation Committee evaluated the above measures for financial performance against the following “metrics peer group”: Diamond Offshore Drilling, Inc.; ENSCO International, Inc.; Noble Corporation; Pride International, Inc.; Rowan Companies, Inc.; and Transocean, Ltd.The Compensation Committee believes that each of these companies is associated with revenue levels that may be significantly higher than the Company’s, as well as with substantially larger rig fleets and with greater market capitalization.However, the Compensation Committee has considered the fundamental features of their rig operations, safety focus, client services, competitive conditions and financial drivers as providing adequate and consistent references to select them as valid comparators for the purpose of evaluating comparative financial performance. 31 In connection with the establishment of the above measures and after consideration of information provided by L&A regarding competitive incentive targets and the Compensation Committee’s own determination of appropriate incentives levels to encourage achievement of such measures, the Compensation Committee established bonus target multipliers of calendar year base salary tied to achievement of the threshold, target or stretch level.Calendar year base salary was used for administrative ease as that is the amount generally used for determination of bonuses for our employees and payroll is based upon a calendar year. The multipliers for the named executive officers are as follows: MULTIPLIER OF 2(1) Metrics Achievement Level Robert J.Saltiel John R. Irwin Mark L. Mey James M. Holland (3) Glen P.Kelley Alan Quintero Ronnie L.Hall (5) Threshold 20% 20% 15% 10% 10% 10% Target 85% 85% 65% 65% 55% 45% Stretch 175% 175% 150% 150% 125% 110% 2010 Calendar year base salaries for each of the named executive officers who were employed in fiscal year 2010 are as follows: Robert J.Saltiel John R. Irwin Mark L. Mey James M.Holland Glen P. Kelley Alan Quintero Ronnie L.Hall Mr. Saltiel’s employment agreement provides for a threshold bonus opportunity of 20%, but in no event less than 20% of Mr. Saltiel’s base salary. Messrs. Irwin and Holland were eligible for consideration for annual bonus for fiscal year 2010 or a portion thereof, as appropriate, pursuant to their Executive Retention Agreements and providing for payment on the same basis as other Company senior executive officers. The terms of employment for Mr. Mey provide for eligibility for annual cash incentive commencing with fiscal year 2011, which fiscal year began October 1, 2010 and ends September 30, 2011, consistent with award determinations for other senior executive officers.A special one-time discretionary cash award of $60,000 was granted to Mr. Mey in recognition of individual contributions to the successful completion of fiscal year 2010, but which was not tied to any specific performance metrics. The employment of Messrs. Quintero and Hall were separately terminated with the Company following completion of fiscal year 2010.They were each eligible for annual discretionary cash incentive for fiscal year 2010 performance. In setting multipliers, the Compensation Committee believes that a multiple greater than 100% was appropriate for our named executive officers, with the more senior the named executive officer, the higher the multiple in keeping with the Compensation Committee’s belief that the more senior the named executive officer, the greater portion of total compensation should be at risk.For each particular metric calculation, the Compensation Committee determined whether the Company had met the threshold, target or stretch level and then used the multiplier of calendar year base salary for each executive officer, based upon the level achieved.For example, in the case of Mr. Saltiel, if a metric measure weighted at 25% was met at the stretch level, then, 25% of the calculation of the metrics-based portion of his bonus would be based upon 175% of his 2010 base salary. 32 In the case where a metric was in between achievement levels, the Compensation Committee made an incremental adjustment.For example, where the target level was exceeded, but the stretch level was not obtained, the difference between the two levels was calculated as a percentage and multiplied by the difference in the multiplier of base salary between the two levels.That additional amount was added to the bonus amount determined for achievement of the target level.For example, in the case of Mr. Saltiel, if a metric measure exceeded the target by 10% of the difference between the target and the stretch levels, the overall incremental amount above the calculation for achievement of the target would be 9% calculated as 10% multiplied by 90 (175 less 85). Step 2: Evaluation of Performance Results Relative to Company Approved Goals and Metrics. The Compensation Committee established targets for the approved strategic performance metrics and reviewed the Company’s overall performance against those targets as follows: Safety, Health, Environment and Security Total Recordable Incident Rate.Our target TRIR for fiscal year 2010, which represents the industry benchmark measure of workplace injuries, was set at 0.78 which was better than the average reported in fiscal year 2009 by the International Association of Drilling Contractors (“IADC”) and full achievement of this target was assigned an overall weight of 25%.We concluded the fiscal year with a total recordable incident rate of 0.8, which did not meet our target, but was an improvement of 13% over the results of fiscal year 2009. Indeed, fiscal year 2010 was the safest year for rig operations in our history, and the Company outperformed the industry average on this measure. Most importantly, we experienced no fatalities or life-altering injuries on our rigs.By increasing focus on proper task planning and improved hazard identification, further improvements were made to Atwood's historically strong safety performance. However, as the TRIR achieved was below target by 2 basis points (14% of the difference between target and threshold TRIR values) the specific target bonus amount attributable to this metric was paid at 86% of what would have been paid to each executive officer had the target been achieved in full, in line with the calculation method discussed above. Financial Performance EBITDA. The EBITDA target for fiscal year 2010 was $369 million with an overall weight of 25% assigned to full achievement of this target.We achieved actual EBITDA of $362 million, or $7 million less than budget, representing 9% of the difference between the threshold and target amounts set for this metric. Atwood exceeded the EBITDA results achieved in the previous fiscal year by over 9% and for the fifth consecutive year, we achieved record financial results for revenues and net income.Our fiscal year 2010 revenues of $651 million represented an 11% increase over fiscal year 2009, while net income of $257 million, or $3.95 per diluted share, improved by 2% over fiscal year 2009.These financial results were enabled by high revenue recognition across our fleet, as our operations teams provided reliable service to our clients without incurring major downtime events. As the EBITDA achieved was below the approved target amount, the Compensation Committee approved payment ofthe portion of the annual bonus attributable to this measure at 91% of what would have been paid had the target been achieved in full,in line with the calculation method discussed above for each executive officer. Return on Equity.Having considered competitive conditions, the overall economic environment, the financial commitments made by the Company relative to the new-build projects and other factors, the ROE target of 21% set for fiscal year 2010 was intended to maintain a positive level of performance relative to the previous year.Achievement of this target was given an overall weight of 10%.We posted actual ROE of 21% for fiscal year 2010, which was at the approved target.As ROE achieved at the target amount, the specific target bonus amount attributable to this metric was paid in full and in line with the calculation method discussed above for each executive officer. 33 Comparative Financial Results.For fiscal year 2010, the Compensation Committee selected ROE, operating margins, income tax rate and stock price performance for the purpose of comparing the Company with our metrics peer group.The overall target was set at a level reflecting the performance of the second quarter of the metrics peer group.An aggregate weight of 15% was assigned to full achievement of this target.Actual fiscal year 2010 results compared against our metrics peer group were as follows: we achieved ROE of 21% and ranked #2 of 7 companies; we posted a negative stock price change of 13.7% and ranked #5 of 7 companies; we posted a 20.7% actual income tax rate and ranked #5 of 7 companies; and we achieved operating margins of 61.8% and ranked #2 of 7 companies.The Compensation Committee reviewed the combined comparative financial results and, based upon achievement of two of the components of this metric at #2 of 7 companies and two of the components at #5 of 7 companies, representing an overallresultbetter than threshold and slightly less than target values,authorized payment of the bonus amount attributable to this metric at 85% of what would have been paid had the target been achieved in full, in line with the calculation method discussed above for each executive officer. Operational Performance Rig Downtime.Rig downtime is measured generally in terms of the combined number of operating hours paid at repair and at zero rate of working rigs, excluding periods involving planned maintenance, operational incidents, inspections and certain other periods not within management’s control, as a proportion of total operational hours for the fiscal year.Certain customers have established downtime standards of approximately 2% for bottom-supported rigs and of approximately 4% for floating rigs.We have a mix of bottom-supported and floating rigs.The Compensation Committee set a downtime target of 2.0% for the overall fleet and assigned a weight of 10% to full achievement of this target.We achieved 3.55% downtime of total operational hours, a negative difference of 155 basis points, representing a level of performance below threshold and a significant increase from the 1.83% downtime recorded in fiscal year 2009.The Compensation Committee gave consideration to the impact of the Macondo incident on overall fleet downtime and determined that exclusion of this impact would have yielded downtime results at the threshold level of 3.0%, since a portion of posted downtime was attributable to Macondo-related increased equipment maintenance, enhanced operational integrity measures and additional quality assurance procedures. Based on these considerations, the Compensation Committee authorized the payment to the executive officers for the bonus amount attributable to this metric at the threshold level. Company Results FY2010 Corporate Goals and Metrics Weight Level Achieved Adjusted Weight Total Recordable Incident Rate 25% 86% 22% EBITDA 25% 91% 23% Return on Equity 10% 100% 10% Comparative Financial Performance 15% 85% 13% Rig Downtime 10% 10% 1% The remaining 15% is based upon individual objectives particular to each executive officer.See page 36 of the proxy statement for more information about weighting of individual objectives. At the end of fiscal year 2010, the Compensation Committee completed its evaluation of our results and the weighing of metrics discussed above to ensure that the formula-driven incentive bonus determinations intended to reward performance and contributions of our executive officers were appropriate and commensurate with the accomplishments posted.In addition, the Compensation Committee reviewed the market survey information provided by L&A to ensure that the incentive bonus amounts resulting from this evaluation fully support our compensation philosophy and are closely aligned with shareholder interests. 34 The Compensation Committee believes that, in fiscal year 2010, Atwood maintained a strong level of credibility with the financial community, achieving positive financial results.We remained focused on the delivery of the objectives set for the year, while responding to heightened expectations of rigorous execution in a volatile operating environment, especially in light of the Macondo incident.Notable fiscal year 2010 achievements included: · We achieved the lowest ever injury incident rate without suffering a fatality and achieved our 5th consecutive year of record revenue and earnings. · We maintained our strategic focus on high equipment utilization, while generating cash to satisfy current and future obligations. · We continued to make progress on management succession and attracted to the organization a number of key professionals who brought new skills and execution capabilities. · We continued to make good progress on the two ultra-deepwater semisubmersibles under construction in Singapore, the Atwood Osprey and the Atwood Condor, which will be our tenth and eleventh drilling units upon their expected delivery during the second quarter of fiscal year 2011 and third quarter of fiscal year 2012, respectively. · We negotiated turnkey construction agreements for the construction of two Pacific Class 400 jack-up drilling units, which will be our twelfth and thirteenth drilling units upon their expected delivery September 30 and December 31, 2012, respectively. · We gained important contract extensions on four of our rigs in a very difficult environment.We performed operations for 17 customers and revenues from 3 different customers amounted to 10% or more of our revenues. · We implemented new Minimum Operating Standards throughout the rig fleet, inspecting, testing and certifying our well control equipment to higher standards, adopting new drilling procedures to minimize potential risks in our well control plans and increased our investment in training to enhance response capabilities with respect to any potential operational or safety incidents. · We were ranked #72 in Fortune’s 100 Fastest Growing Companies in America and #39 in Forbes’ 100 Best Small Companies. The incentive bonus amounts awarded to each named executive officer for the formula-based portion of the bonus (excluding the individual objectives which are discussed below) are as follows: Robert J. Saltiel John R. Irwin Mark L. Mey (1) James M. Holland Glen P. Kelley Alan Quintero Ronnie L.Hall A special one-time discretionary cash award of $60,000 was granted to Mr. Mey in recognition of individual contributions to the successful completion of fiscal year 2010.This award was not tied to any specific metrics criteria. See below for information regarding the individual performance and related bonus determinations. 35 Step 3: Review of Fiscal Year 2010 Individual Performance. At the beginning of fiscal year 2010, Mr. Irwin, then President and Chief Executive Officer, made recommendations to the Compensation Committee relative to the individual objectives for each executive officer other than himself, based upon the responsibilities assigned to each executive.These objectives guided the actions and initiatives taken by the executive officers to benefit our long-term goals and included both objective factors such as the executive officer’s role in achieving the goals and metrics considered in the formula-based portion of the bonus discussed above and discretionary factors such as executive development and succession, employee satisfaction, and reputation among customers.Upon employment of Robert J. Saltiel as President and Chief Executive Officer, the Compensation Committee set his individual objectives for fiscal year 2010.The full achievement of individual objectives was given a weight of 15% with regard to the formula-based portion of the incentive bonus and a weight of 50% with regard to the discretionary portion of the incentive bonus. Executive Officer Weight of FY2010 Formula-Based Individual Objectives Absolute Level Achieved (1) Adjusted Weight (2) Level Achieved Relative to Target (3) Robert J. Saltiel 15.0% 110.0% 16.5% 129.4% John R. Irwin 15.0% 75.0% 11.3% 88.2% Mark L. Mey (4) James M. Holland 15.0% 107.5% 16.1% 165,4% Glen P. Kelley 15.0% 88.3% 13.2% 135.8% Alan Quintero 15.0% 58.6% 8.8% 106.5% Ronnie L. Hall 15.0% 69.0% 10.4% 153.3% The Absolute Level Achieved reflects the overall assessement of individual performance results measured against agreed-upon FY2010 Individual Objectives. The Adjusted Weight results from multiplying the Weight of FY2010 Formula-Based Individual Objectives by the Absolute Level Achieved. The Level Achieved Relative to Target results from dividing the Absolute Level Achieved by the Target Multiplier of 2010 Calendar Year Base Salary for Each Executive Officer, as shown on page 32 of this proxy. Mr. Mey joined the Company in August 2010, and consequently, no specific metrics were set for him for fiscal year 2010. See below “Chief Executive Officer Compensation” for a discussion of fiscal year 2010 compensation with respect to Messrs. Saltiel and Irwin. Mr. Mey Mr. Mey joined the Company in August 2010 as Senior Vice President and Chief Financial Officer, as successor to Mr. Holland.In his capacity as Chief Financial Officer and Senior Vice President, Mr. Mey is primarily responsible for financial matters such as establishing cash flow and earnings estimates, and maintaining internal financial controls and other associated matters with significant impact on our ability to meet financial, taxation, reporting and compliance targets, requirements, and commitments.The terms of employment for Mr. Mey provide for eligibility for annual cash incentive commencing with fiscal year 2011, which fiscal year began October 1, 2010 and ends September 30, 2011, consistent with award determinations for other senior executive officers.A special one-time discretionary cash award of $60,000 was granted to Mr. Mey in recognition of individual contributions to the successful completion of fiscal year 2010, but which was not tied to specific performance metrics. 36 Mr. Holland In his capacity as Chief Financial Officer and Senior Vice President, Mr. Holland was primarily responsible for financial matters such as establishing cash flow and earnings estimates, and maintaining internal financial controls and other associated matters with significant impact on our ability to meet financial, taxation, reporting and compliance targets, requirements, and commitments.Individual objectives applicable to him for fiscal year 2010 included: 1. efficiently and effectively managing the Company’s cash position, debt and banking relationships; 2. effectively managing receivables; 3. representing the Company to the investment community in a positive manner; and 4. ensuring an effective transition in connection with Mr. Holland’s retirement and the hiring of his successor. Mr. Holland enabled the delivery of significant shareholder value by assisting the Company in meeting its financial targets and by successfully representing the Company to the investment community. The Company’s cash position, debt and banking relationships remained strong throughout the fiscal year. Mr. Holland managed the transition of his duties and responsibilities excellently and assisted with on-boarding of his successor, Mr. Mark L. Mey, as Senior Vice President and Chief Financial Officer.For the Individual Objectives metric in the formula-based portion of the bonus, the Compensation Committee determined Mr. Holland should receive 165.4% of his target bonus amount attributable to this metric. The combined effect of achieving less than full target on components of the corporate goals and metrics resulted in a net reduction of $15,958 from the full target formulaic component of his total annual bonus, which includes adjustment for achievement of full target on Return on Equity and also includes an increase attributable to better-than-expected overall performance against the Individual Objectives portion of the bonus. In consideration of overall Company results and other relevant factors, the Compensation Committee determined Mr. Holland should receive 165% of the target discretionary portion of his bonus.The Compensation Committee reviewed Mr. Holland’s performance and the input received from Mr. Saltiel and positioned Mr. Holland’s total bonus at a combined multiple of 1.24 times his target amount.The Compensation Committee recommended to the Board of Directors, and the Board of Directors approved, a total annual incentive bonus to Mr. Holland of $250,000 for fiscal year 2010 performance, including both the formula-based portion and the discretionary portion of the bonus determination.Additionally, and pursuant to Mr. Holland’s Executive Retention Agreement, he was entitled to a pro rata portion of annual incentive bonus for fiscal year 2011 performance.Given Mr. Holland’s impending retirement from the Company, the Compensation Committee recommended to the Board of Directors, and the Board of Directors approved, a pro rata incentive bonus to Mr. Holland of $62,500 for partial fiscal year 2011 based upon his fiscal year 2010 performance.Mr. Holland retired as Senior Vice President and Chief Financial Officer in August 2010 and his employment was terminated with the Company in December 2010. Mr. Kelley Mr. Kelley, Senior Vice President, Marketing and Business Development, is primarily responsible for contractual and marketing matters that affect operational targets including rig utilization and operating margin.His individual objectives for fiscal year 2010 included: 1. ensuring successful contract results for the Atwood Southern Cross, Atwood Falcon, Atwood Eagle, Vicksburg, Atwood Beacon, Atwood Aurora, Richmond, and Seahawk; 2. actively marketing the Atwood Condor, under construction, to obtain a long contract commitment; 3. maintaining a positive reputation for the Company with clients and other stakeholders; 4. satisfying all expectations relative to global client relationships, contracts and marketing efforts; 5. evaluating opportunities for single or multiple rig acquisitions of potential interest and viability, and make recommendations as appropriate; and 6. continuing to strengthen the capabilities of the marketing and business development team. 37 Mr. Kelley was instrumental in the successful contracting of the Atwood Beacon, Atwood Falcon, Atwood Eagle and Vicksburg. On the other hand, the Atwood Southern Cross, Richmond and Seahawk were idled, in part due to the negative impact of the Macondo incident on relevant segments of the market.Mr. Kelley exceeded expectations relative to maintaining good relations with clients, insurers, agents and brokers, and also exceeded expectations on maintaining a positive reputation for the Company with clients and other stakeholders. He will continue efforts to market the Atwood Condor in various regions of the world.As the Company continues to attract new talent, Mr. Kelley’s role has been strengthened with added capabilities that will benefit the marketing team and the Company.Mr. Kelley assisted with the evaluation of growth projects, including new construction and asset acquisitions of potential interest. For the Individual Objectives metric in the formula-based portion of the bonus, the Compensation Committee determined Mr. Kelley should receive 135.8% of his target bonus amount attributable to this metric.The combined effect of achieving less than full target on the corporate goals and metrics, resulted in a net reduction of $18,170 from the full 50% formulaic component of the total annual bonus, which includes adjustment for achievement of full target on Return on Equity and also includes an increase attributable to better-than-expected overall performance against the Individual Objectives portion of the bonus. The Compensation Committee reviewed Mr. Kelley’s performance and the input received from Mr. Saltiel and positioned Mr. Kelley’s bonus at a combined multiple of 1.14 times his target amount.The Compensation Committee recommended to the Board of Directors, and the Board of Directors approved, a total annual incentive bonus to Mr. Kelley of $220,600, which includes both the formula-based portion and the discretionary portion of the bonus, which latter portion was paid at 146% of his target for this component of his bonus, in consideration of overall company results and other relevant factors. Mr. Quintero Mr. Quintero’s individual objectives for fiscal year 2010, in his capacity as Senior Vice President, Operations, included: 1. effectively executing the Atwood Osprey and Atwood Condor projects as scheduled; 2. developing a strategy and action plans for the expansion of the Company’s ultra-deepwater capabilities 3. improving TRIR performance fromprevious year results; 4. ensuring effective implementation of personnel changes and preparedness for succession in the Operations group; 5. improving equipment performance and downtime results; developing future business growth opportunities for the Company beyond the Atwood Osprey and Atwood Condor projects; and 6. maintaining a positive reputation for the Company with clients and other stakeholders. Mr. Quintero implemented improvements in project management and both the Atwood Osprey and the Atwood Condor remain on schedule for delivery as planned.The manning plan for both ultra deepwater rigs was completed and Osprey University training was delivered to the appropriate rig personnel. He coordinated the implementation of safety assessment tools and increased significantly the level of compliance with the safety training matrix, which contributed to strengthen safety practices and prevention. Mr. Quintero led the implementation of minimum operating standards for our rigs, including procedures for the safe and efficient operation and performance of drilling equipment and an operations accountability scorecard for rig managers.New professionals were hired to increase deepwater delivery capabilities.Mr. Quintero exceeded expectations relative to workforce planning and alignment of rig manning and employee development activities to ensure positive morale and talent attraction and retention. Relative to overall rig downtime, Mr. Quintero’s efforts did not achieve the results expected, as our fleet did not meet its target performance. Mr. Quintero maintained open and effective relationships with representatives of current clients and participated in industry events in representation of the Company. His activities aimed at developing new business opportunities for the Atwood Condor did not achieve the desired results.For the Individual Objectives metric in the formula-based portion of the bonus, the Compensation Committee determined Mr. Quintero should receive 106.5% of his target bonus amount attributable to this metric. The combined effect of achieving less than full target on components of the corporate goals and metrics resulted in a net reduction of $18,210 from the full formulaic component of the total bonus in the determination of Mr. Quintero’s annual bonus, which includes adjustment for achievement of full target on Return on Equity and also includes an increase attributable to better-than-expected overall performance against the Individual Objectives portion of the bonus. 38 The Compensation Committee determined Mr. Quintero should receive 153% of his target discretionary portion of his bonus, based on overall Company results and other relevant factors.Upon review of Mr. Quintero’s performance and the input received from Mr. Saltiel, the Compensation Committee positioned Mr. Quintero’s bonus at a combined multiple of 1.15 times his target amount.The Compensation Committee recommended to the Board of Directors, and the Board of Directors approved, a total annual incentive bonus to Mr. Quintero of $180,000, including both the formula-based portion and the discretionary portion of the bonus determination.Mr. Quintero’s employment with the Company was terminated in November 2010. Mr. Hall Mr. Hall, in his position as Vice President, Operations, provided leadership to fleet operations, ensuring the successful attainment of approved safety, financial, rig utilization and personnel related objectives and targets.His individual objectives for fiscal year 2010 included: 1. acting as the champion for safe operations and achieving TRIR at target level or better; 2. ensuring achievement of minimum downtime and zero operational incidents and maintaining overall downtime rate of2.5% or better; 3. filling key positions in rig operations and operations support and achieving measurable progress on succession and building bench strength throughout the field operations organization; 4. achieving overall fleet financial results relative to operational and manning costs; 5. driving operational excellence to achieve positive feedback on rig performance and personnel from key clients; and 6. maintaining a positive reputation for the Company with clients and other stakeholders. Mr. Hall’s efforts to champion safety led to achievement of a fleet TRIR of 0.80, a 13% improvement over the prior fiscal year, but the Company did not quite meet its target.Similarly, although the fleet generally avoided major downtime incidents, the Company did not achieve its target rig downtime rate. Mr. Hall made progress towards filling key positions in operations and operations support.A major initiative launched under Mr. Hall’s sponsorship to deliver a customized supervisory development program, continued to be implemented across the rig fleet. This program received positive feedback from rig crews and also from key individuals representing clients who participated and/or contributed to the rollout of the program. Mr. Hall made significant contributions to the progress made by the Company towards the successful completion and delivery of the Atwood Osprey. The ongoing feedback received from clients with respect to the operation of the rigs and the timely, cost effective completion of drilling activities by our fleet, continued to be generally positive and encouraging.For the Individual Objectives metric in the formula-based portion of the bonus, the Compensation Committee determined that Mr. Hall should receive 153.3% of his target bonus amount attributable to this metric. The combined effect of achieving less than full target on components of the corporate goals and metrics resulted in a net reduction of $12,397 in the determination of Mr. Hall’s annual bonus, which includes adjustment for achievement of full target on Return on Equity component and also includes an increase attributable to better-than-expected overall performance against the Individual Objectives portion of the bonus. The Compensation Committee considered the overall Company results and other relevant factors and determined Mr. Hall should receive 166% of his target discretionary portion of his bonus.Upon review of Mr. Hall’s performance and the input received from Mr. Saltiel, the Compensation Committee positioned Mr. Hall’s bonus at a combined multiple of 1.22 times his target amount.The Compensation Committee recommended to the Board of Directors, and the Board of Directors approved, a total annual incentive bonus to Mr. Hall of $140,000, including both the formula-based portion and the discretionary portion of the bonus.Mr. Hall retired in December 2010 and terminated his employment with the Company. The following table sets forth the total fiscal year 2010 bonus amounts for each named executive officer based upon the formula-based portion, broken down into Company-wide goals and metrics versus individual objectives, and the discretionary portion of the bonus. 39 With respect to evaluating individual executive officer results for the discretionary portion of the incentive bonus, and in line with the approach adopted by the Compensation Committee, we gave consideration to a broader set of relevant factors such as overall Company results, industry environment, the degree of difficulty in achieving distinctive performance, talent retention, our reputation within the industry and among our customers, the degree of responsibility and position each executive officer holds within the Company, time in position and individual career potential. COMPONENTS OF THE ANNUAL INCENTIVE BONUS Formula-based Component Executive Officer Company-wide Goals and Metrics Individual Objectives Discretionary Component Total Bonus Amount Robert J.Saltiel John R. Irwin Mark L. Mey James M. Holland Glen P. Kelley Alan Quintero Ronnie L. Hall This amount is not tied to specific metrics criteria and was purely discretionary. This amount is for fiscal year 2010.Mr. Holland also received $62,500 for his partial fiscal year 2011 based upon fiscal year 2010 performance. Step 4: Fiscal Year 2010 Incentive Bonus Determinations. To arrive at the formula-based portion of the bonus amounts, the value achieved by the Company on each metric as a proportion of target was multiplied by the weight factor and the resulting figure was used as a multiplier applied to 50% of the bonus target established for each individual executive officer.The final formula-based portion of the bonus resulting from the evaluation of the Company’s results and individual objectives was generally in the range of 0.38 to 0.42 times the bonus target.The discretionary portion based upon subjective measures, as discussed further below, for each individual named executive officer, ranged from a minimum multiple of 0.60 times the bonus target to a maximum multiple of 0.83 times the bonus target. The discretionary portion of the incentive bonus is not tied to the multipliers in the formula-based portion of the incentive bonus. Name Formula-Based Portion As Multiple of Target Discretionary Portion As Multiple of Target Bonus as Multiple of Target Robert J. Saltiel John R. Irwin Mark L. Mey James M.Holland Glen P.Kelley Alan Quintero Ronnie L.Hall By adding the formula-based portion and the discretionary-based portion, the final multiple of target was determined, and incentive bonus awards ranged from a multiple of 1.00 times the bonus target to a multiple of 1.24 times the bonus target (rounded to the nearest $ thousand) as follows: 40 Name Title
